Exhibit 10.7

EXELON CORPORATION CASH BALANCE PENSION PLAN

Amended and Restated Effective as of January 1, 2010



--------------------------------------------------------------------------------

Table of Contents

 

               Page   ARTICLE 1 TITLE AND PURPOSE      1   

ARTICLE 2 DEFINITIONS

     1   

ARTICLE 3 PARTICIPATION

     10      

Section 3.1

  

Eligibility for Participation

     10      

Section 3.2

  

Transfer to Affiliates

     13      

Section 3.3

  

Cessation of Participation

     14      

Section 3.4

  

Rehired Participants

     14    ARTICLE 4 SOURCE OF CONTRIBUTIONS      14      

Section 4.1

  

Source of Contributions

     14      

Section 4.2

  

Limitation on Contributions

     15   

ARTICLE 5 TRUST

     15   

ARTICLE 6 PARTICIPANT ACCOUNTS

     16      

Section 6.1

  

Cash Balance Accounts

     16   

ARTICLE 7 DISTRIBUTIONS

     20      

Section 7.1

  

Time of Distribution

     20      

Section 7.2

  

Form of Distribution

     22      

Section 7.3

  

Death Benefits

     24      

Section 7.4

  

Election and Waiver Procedures

     26      

Section 7.5

  

Distributions to Minor and Disabled Distributees

     32      

Section 7.6

  

Direct Rollover Distributions

     32      

Section 7.7

  

Withholding Requirements

     34      

Section 7.8

  

Special Rules Applicable to Calculations of Lump Sum Distributions

     34      

Section 7.9

  

Participant’s Death During Qualified Military Service

     34   

ARTICLE 8 LIMITATIONS ON BENEFITS

     34      

Section 8.1

  

Statutory Limits

     34      

Section 8.2

  

Restrictions on Benefits

     37      

Section 8.3

  

Benefit Restrictions as a Result of Funding

     39   

 

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

               Page  

ARTICLE 9 SPECIAL PARTICIPATION AND DISTRIBUTION RULES RELATING TO
RECOMMENCEMENT OF EMPLOYMENT AND EMPLOYMENT BY RELATED ENTITIES

     41      

Section 9.1

  

Recommencement of Employment by a Terminated Employee

     41      

Section 9.2

  

Suspension of Benefits

     44      

Section 9.3

  

Employment by Related Entities

     45      

Section 9.4

  

Leased Employees

     45      

Section 9.5

  

Employees who Become Eligible Employees as a Result of Ceasing to be Represented
by IBEW Local Union 15

     46      

Section 9.6

  

Employees who Cease to be Eligible Employees as a Result of Becoming Represented
by IBEW Local Union 15

     47      

Section 9.7

  

Change in Employment Status or Transfer to Affiliate

     47   

ARTICLE 10 ADMINISTRATION

     48      

Section 10.1

  

The Administrator, the Investment Fiduciary and the Corporate Investment
Committee

     48      

Section 10.2

  

Claims Procedure

     53      

Section 10.3

  

Notices to Participants, Etc.

     55      

Section 10.4

  

Responsibility to Advise Administrator of Current Address

     56      

Section 10.5

  

Notices to Employers or Administrator

     56      

Section 10.6

  

Responsibility to Furnish Information and Sign Documents

     56      

Section 10.7

  

Records

     57      

Section 10.8

  

Actuary to be Employed

     57      

Section 10.9

  

Funding Policy

     57      

Section 10.10

  

Electronic Media

     58      

Section 10.11

  

Correction of Error

     58   

ARTICLE 11 PARTICIPATION BY OTHER EMPLOYERS

     58      

Section 11.1

  

Adoption of Plan

     58      

Section 11.2

  

Withdrawal from Participation

     58      

Section 11.3

  

Company and Administrator as Agent for Employers

     59   

ARTICLE 12 CONTINUANCE BY A SUCCESSOR

     59   

ARTICLE 13 MISCELLANEOUS

     60      

Section 13.1

  

Expenses

     60   

 

ii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

               Page     

Section 13.2

  

Non-Assignability

     61      

Section 13.3

  

Employment Non-Contractual

     61      

Section 13.4

  

Limitation of Rights

     62      

Section 13.5

  

Merger or Consolidation with Another Plan

     62      

Section 13.6

  

Construction

     62      

Section 13.7

  

Applicable Law

     63      

Section 13.8

  

Severability

     63      

Section 13.9

  

No Guarantee

     63      

Section 13.10

  

Military Service

     64      

Section 13.11

  

Statute of Limitations for Actions under the Plan

     64      

Section 13.12

  

Forum for Legal Actions under the Plan

     64      

Section 13.13

  

Legal Fees

     64   

ARTICLE 14 TOP-HEAVY PLAN REQUIREMENTS

     65      

Section 14.1

  

Top-Heavy Plan Determination

     65      

Section 14.2

  

Definitions and Special Rules

     66      

Section 14.3

  

Minimum Benefit for Top-Heavy Years

     67      

Section 14.4

  

Top-Heavy Vesting Requirements

     67   

ARTICLE 15 AMENDMENT, ESTABLISHMENT OF SEPARATE PLAN AND TERMINATION

     68      

Section 15.1

  

Amendment

     68      

Section 15.2

  

Establishment of Separate Plan

     68      

Section 15.3

  

Termination of the Plan by an Employer

     69      

Section 15.4

  

Vesting and Distribution Upon Termination or Partial Termination

     69      

Section 15.5

  

Trust Fund to Be Applied Exclusively for Participants and Their Beneficiaries

     71   

 

iii



--------------------------------------------------------------------------------

ARTICLE 1

TITLE AND PURPOSE

The name of the plan set forth herein shall be the “Exelon Corporation Cash
Balance Pension Plan” (the “Plan”). This Plan is an amendment and restatement of
the Exelon Corporation Cash Balance Pension Plan as in effect on December 31,
2009 and, except as otherwise provided, shall apply to Employees whose
employment is terminated on or after January 1, 2010 and to the Beneficiaries of
such Employees. The rights and benefits of Employees whose employment terminates
before January 1, 2010 and of the Beneficiaries of such Employees shall be
determined under the Exelon Corporation Cash Balance Pension Plan as in effect
at the time of such Employees’ termination, including any provisions of this
Plan effective at such time; provided, however, that the provisions of Article 8
(relating to limitations on benefits), Article 9 (relating to special
participation and distribution rules relating to recommencement of employment
and employment by related entities), Article 10 (relating to administration),
Article 13 (relating to miscellaneous provisions) and Article 15 (relating to
amendment and termination of the Plan) shall be effective for all such persons.

ARTICLE 2

DEFINITIONS

As used herein, the following words and phrases shall have the following
respective meanings when capitalized:

(1) Accrued Benefit. Except as provided in Section 9.2 (relating to suspension
of benefits), the amount payable under the Plan commencing on the first day of
the month coinciding with or next following a Participant’s Normal Retirement
Age, determined as of a date not later than such Participant’s Normal Retirement
Age as if the Participant had elected Option 1 (the life annuity) under Section
7.2(c) (relating to optional forms of benefit), that is the Actuarial Equivalent
of the sum of the balance credited to the Participant’s Cash Balance Account as
of the date of determination plus Investment Credits (at the rate in effect
under Section 6.1(d) (relating to investment credits) on the date of
determination) from the date of



--------------------------------------------------------------------------------

determination until such assumed date of commencement, plus the Additional
Credit, if any, determined as of the date of commencement, subject to adjustment
pursuant to Section 7.2(d)(2) (relating to special rules regarding pensions).
Notwithstanding the preceding sentence, the Participant’s Accrued Benefit
attributable to his or her Cash Balance Account, determined as of any date prior
to the Participant’s Normal Retirement Age, shall be the greater of (a) the
amount that would be payable with respect to the sum of the Transition Credit,
if any, the Service Credits and the Investment Credits credited to such
Participant’s Cash Balance Account (the “Account Balance”) if the Participant
had elected Option 1 (the life annuity) under Section 7.2(c) (relating to
optional forms of benefit), that is the Actuarial Equivalent of the Account
Balance as of the date of determination projected to the Participant’s Normal
Retirement Age by crediting such Account Balance with interest calculated on the
date of determination to the Participant’s Normal Retirement Age, and (b) the
amount determined pursuant to the preceding sentence. In addition, a
Participant’s Accrued Benefit shall include the Participant’s Accrued Frozen
Benefit. Notwithstanding the preceding sentences or anything contained herein to
the contrary, a Participant’s Accrued Benefit attributable to his or her Cash
Balance Account, determined as of any date on or after August 18, 2006, shall be
the Participant’s Cash Balance Account.

(2) Accrued Frozen Benefit. The meaning given such term in the applicable
Schedule.

(3) Actuarial Equivalent. A benefit of value equivalent to the value of the
benefit being replaced, computed using the table specified by the Commissioner
of Internal Revenue for purposes of section 417(e)(3) of the Code (which, as of
the Effective Date, is the 1983 Group Annuity (unisex) Mortality Table (50%
male, 50% female) and, as of January 1, 2003, is the 1994 Group Annuity
Reserving (GAR) table (unisex basis)) in effect on the date of determination and
an interest rate assumption using the “applicable interest rate” as defined in
section 417(e)(3) of the Code for the month of November of the Plan Year
immediately preceding the Plan Year in which the determination occurs.

(4) Additional Credit. The amount, if any, credited to a Participant’s Cash
Balance Account pursuant to Section 6.1(e).

(5) Administrator. The Vice President, Compensation & Benefits or such other
person appointed pursuant to Section 10.1 (relating to the Administrator, the
Investment Fiduciary and the Corporate Investment Committee).

(6) Affiliate. (a) A corporation that is a member of the same controlled group
of corporations (within the meaning of section 414(b) of the Code) as an
Employer, (b) a trade or business (whether or not incorporated) under common
control (within the meaning of section 414(c) of the Code) with an Employer,
(c) any organization (whether or not incorporated) that is a member of an
affiliated service group (within the meaning of section 414(m) of the Code) that
includes (i) an Employer, (ii) a corporation described in clause (a) of this
definition or (iii) a trade or business described in clause (b) of this
definition, or (d) any other entity that is required to be aggregated with an
Employer pursuant to Regulations promulgated under section 414(o) of the Code. A
corporation, trade or business entity shall be an Affiliate only for such period
or periods of time during which such corporation, trade or business entity is
described in the preceding sentence, but not prior to such time.

 

2



--------------------------------------------------------------------------------

(7) Beneficiary. The person or persons entitled to receive a benefit under
Section 7.2 (relating to form of distribution) or Section 7.3 (relating to death
benefits) in the event of the death of a Participant.

(8) Cash Balance Account. The hypothetical account established for each
Participant pursuant to Section 6.1(a) (relating to establishment of accounts).

(9) Code. The Internal Revenue Code of 1986, as amended.

(10) ComEd Plan. The Commonwealth Edison Company Service Annuity System under
the Exelon Corporation Retirement Program.

(11) Company. Exelon Corporation, a Pennsylvania corporation, and any successor
to such Company that shall adopt the Plan pursuant to Article 12 (relating to
continuance by successor entities).

(12) Compensation. The regular base salary or base wages, as applicable, paid by
an Employer to an Eligible Employee for a Plan Year, increased by all payments
made during such Plan Year by an Employer to such Eligible Employee under any of
the plans set forth in Exhibit A attached hereto, all nuclear license bonuses
paid during such Plan Year by an Employer to such Eligible Employee and all
amounts not includible in such Eligible Employee’s regular base salary or base
wages solely on account of his or her election to have compensation reduced
pursuant to any qualified cash or deferred arrangement described in section
401(k) of the Code, a qualified transportation fringe benefit program described
in section 132(f) of the Code or a cafeteria plan as described in section 125 of
the Code, in each case, maintained by an Employer, but excluding any
reimbursements or other allowances for automobile, relocation, travel or
education expenses (even if includible in the Employee’s regular base salary or
base wages) and any amount awarded under the Performance Share Award Program for
Power Team Employees under the Exelon Corporation Long Term Incentive Plan (or
any predecessor or successor program). Notwithstanding the preceding sentence,
an Employee’s Compensation in excess of the dollar amount prescribed by section
401(a)(17) of the Code (as adjusted for increases in the cost-of-living) shall
not be taken into account for any purposes under the Plan. In the case of a
Participant who is absent from employment due to a leave of absence for
participation in Military Service, Compensation shall mean, for the period
during which the Participant is absent due to Military Service, the
Participant’s Compensation, as defined above, for the twelve-month period
preceding the first day of the Participant’s absence. Compensation shall also
include lump sum merit increases to base salary paid on or after January 1,
2003.

(13) Corporate Investment Committee. The Committee consisting of the executives
or other persons designated from time to time in the charter of such Committee.

(14) Effective Date. January 1, 2010.

(15) Eligible Employee. Except as otherwise provided herein, any Employee who
has not, prior to the Effective Date, had an Hour of Service with any Affiliate,
has never performed an Hour of Service with an Employer or Affiliate at the
Clinton, Three Mile Island or Oyster Creek Facility of the Company and whose
first Hour of Service with an Employer is on or after

 

3



--------------------------------------------------------------------------------

the Effective Date and who is either receiving regular salary or wages from and
rendering services to an Employer or is on authorized absence, and any Employee
who is a non-exempt or a part-time exempt employee of the Power Team, regardless
of whether such Employee completes his or her first Hour of Service with an
Employer or an Affiliate on or after the Effective Date, provided, however, that
any individual who became an employee of the Power Team on or after October 20,
2000 and prior to December 31, 2000 shall not be an Eligible Employee. In
addition, any full-time exempt Employee of the Power Team who transfers
employment to a participating business unit of an Employer shall become an
Eligible Employee upon the date of such transfer. Effective January 1, 2002, any
individual who (a) is, at any time between January 1, 2002 and March 31, 2002,
an Employee the terms of whose employment are not subject to a collective
bargaining agreement and (b) was, on December 31, 2000, a participant in either
the ComEd Plan (other than a participant the terms of whose employment are
subject to a collective bargaining agreement) or the PECO Plan or would have
been a participant in the PECO Plan if the age and service requirements for
participation in the PECO Plan were disregarded shall be an Eligible Employee.
Notwithstanding the preceding sentences, an Eligible Employee shall not include
(a) an Employee the terms of whose employment are subject to a collective
bargaining agreement that does not provide for participation in this Plan,
(b) an Employee paid on the temporary payroll of an Employer who has never
completed at least 1,000 Hours of Service in any period of twelve consecutive
months beginning with the Employee’s date of employment or anniversary thereof,
(c) an Employee who executes a written waiver of his or her right to participate
in the Plan, (d) an individual rendering services to an Employer who is not on
the payroll of any Employer or (e) an Employee employed by Exelon Generation
Company, LLC in the Nuclear Security Division or employed by Exelon Corporation
Nuclear Security LLC as an hourly non-exempt nuclear security guard. It is
expressly intended that an individual rendering services to an Employer pursuant
to any of the following agreements shall be excluded from Plan participation
pursuant to clause (d) of this subdivision even if a court or administrative
agency determines that such individual is an Employee: (i) an agreement
providing that such services are to be rendered as an independent contractor,
(ii) an agreement with an entity, including a leasing organization within the
meaning of section 414(n)(2) of the Code, that is not an Employer or (iii) an
agreement that contains a waiver of participation in the Plan. Notwithstanding
anything contained in the Plan to the contrary, any Employer may, at any time,
designate, with the consent of the Administrator, a specified group of Employees
who will be Eligible Employees. In the case of an individual who, as of
December 31, 2000, was an Employee of Commonwealth Edison Company and who
subsequently transfers employment to employment with the Exelon Power Team and
elects to participate in the Plan pursuant to Section 3.1(b) (relating to
eligibility for participation for employees other than new hires), such
individual shall remain an Eligible Employee through a date not later than
December 31, 2002. In the case of Exelon Services Inc., the term “Eligible
Employee” shall be limited to those Employees of Exelon Services Inc. who were
on the payroll of Unicom Energy Solutions as of April 1, 2001 and are otherwise
Eligible Employees who have elected to participate in the Plan pursuant to
Section 3.1(b). For the Plan Year beginning January 1, 2003, (a) each Employee
who was a Participant on any date in 2003 and who becomes an employee of the
Power Team during 2003 in connection with Exelon Way shall continue to be an
Eligible Employee, (b) each Employee who was an employee of the Power Team on
any date in 2003 and who becomes an employee of a participating business unit of
an Employer during 2003 in connection with Exelon Way shall be an Eligible
Employee until December 31, 2003 only if such Employee was an

 

4



--------------------------------------------------------------------------------

Eligible Employee prior to the date on which such Employee became an employee of
a participating business unit of an Employer, (c) each Employee who was an
employee of the Power Team on any date in 2003 and who becomes an employee of a
participating business unit of an Employer during 2003 in connection with Exelon
Way shall not be an Eligible Employee during 2003 if such Employee was not an
Eligible Employee prior to the date on which such Employee became an employee of
a participating business unit of an Employer, and (d) effective January 1, 2003,
each Employee who is an employee of the Power Team but who does not participate
in the Exelon Corporation Long Term Incentive Plan (or any predecessor or
successor program) during 2003 shall be an Eligible Employee. An Employee
described in clause (c) of the preceding sentence shall become an Eligible
Employee as of January 1, 2004. In addition, effective as of January 1, 2004,
each Employee who is an employee of the Power Team shall be an Eligible
Employee.

(16) Employee. An individual whose relationship with an Employer is, under
common law, that of an employee.

(17) Employer. The Company, Commonwealth Edison Company, PECO Energy Company,
Exelon Generation Company, LLC, Exelon Enterprise, LLC, Exelon Business Services
Company, any Affiliate that is a participating employer in the Exelon
Corporation Retirement Program as of December 31, 2001, and any other Affiliate
that, with the consent of the Company, elects to participate in the Plan in the
manner described in Article 11 (relating to participation by other employers)
and any successor Affiliate that adopts the Plan pursuant to Article 12
(relating to continuance by successor entities). If any entity described in the
preceding sentence withdraws from participation in the Plan pursuant to
Section 11.2 (relating to withdrawal from participation) or terminates its
participation in the Plan pursuant to Section 15.3 (relating to termination of
the Plan by an Employer), such entity shall thereupon cease to be an Employer.

(18) ERISA. The Employee Retirement Income Security Act of 1974, as amended.

(19) Hour of Service. (a) Each hour for which an Employee is paid, or entitled
to payment, for the performance of duties (such hours to be credited to the
Employee for the computation period or periods in which the duties are
performed); (b) each hour for which an Employee is paid, or entitled to payment,
on account of a period of time during which no duties are performed
(irrespective of whether a Termination of Employment has occurred) due to
vacation, holiday, illness, incapacity (including disability), layoff, jury
duty, military duty or leave of absence (such hours to be credited to the
Employee for the computation period or periods in which the period of time
during which no duties are performed occurs); and (c) each hour for which back
pay, irrespective of mitigation of damages, is either awarded or agreed to by an
Employer (such hours to be credited to the Employee for the computation period
or periods in which the award or agreement pertains rather than the computation
period in which the award, agreement or payment is made). Hours of Service shall
be computed in accordance with paragraphs (b) and (c) of section 2530.200b-2 of
the Department of Labor Regulations.

(20) Investment Credits. The amounts credited to a Participant’s Cash Balance
Account pursuant to Section 6.1(d).

 

5



--------------------------------------------------------------------------------

(21) Investment Fiduciary. The Company acting through the Exelon Investment
Office.

(22) Military Service. The performance of duty on a voluntary or involuntary
basis in a “uniformed service” (as defined below) under competent authority of
the United States government and includes active duty, active duty for training,
initial active duty for training, inactive duty training, full-time National
Guard duty, and a period for which a person is absent from employment for the
purpose of an examination to determine the fitness of the person to perform any
such duty. For purposes of the preceding sentence, the term “uniformed service”
means the Armed Forces, the Army National Guard and the Air National Guard when
engaged in active duty for training, inactive duty training, or full-time
National Guard duty, the commissioned corps of the Public Health Service, and
any other category of persons designated by the President of the United States
in time of war or emergency.

(23) Normal Retirement Age. With respect to a Participant’s Cash Balance
Account, (a) for periods prior to May 23, 2007, the earlier of (a) the date the
Participant completes five years of Vesting Service and (b) the later of (i) the
Participant’s 65th birthday, and (ii) the fifth anniversary of the date the
Participant commenced participation in the Plan; and (b) for periods beginning
on and after May 23, 2007, the later of (i) the Participant’s 62nd birthday, and
(ii) the fifth anniversary of the date the Participant commenced participation
in the Plan.

(24) Participant. An Eligible Employee who has satisfied the requirements set
forth in Article 3 (relating to participation). An Eligible Employee who becomes
a Participant shall cease to be a Participant upon the distribution of his or
her entire vested benefit under the Plan. Any Participant who upon his or her
Termination of Employment has not satisfied the Vesting Requirement shall cease
to be a Participant upon such Termination of Employment.

(25) PECO Plan. The Service Annuity Plan of PECO Energy Company under the Exelon
Corporation Retirement Program.

(26) Pension. A monthly payment continuing for the lifetime of the payee.

(27) Pension Starting Date. The first day as of which an amount becomes payable
to a Participant or Beneficiary in accordance with Article 7 (relating to
distributions). A Participant or Beneficiary shall have only one Pension
Starting Date with respect to the Participant’s Accrued Benefit.

(28) Period of Severance. Any twelve-month period commencing on the date an
Employee terminates employment or any twelve-month period beginning on the
anniversary of such date during which the Employee does not perform any Hours of
Service for an Employer. For purposes of this definition, an Employee shall be
credited with Hours of Service for any period of absence from an Employer during
which such Employee (a) is in Military Service, provided that the Employee
returns to the employ of an Employer within the period prescribed by laws
relating to the reemployment rights of persons in Military Service, (b) is on an
uncompensated leave of absence duly granted by an Employer, or (c) is absent
from work for a maximum of twenty-four consecutive months because of (i) the
pregnancy of the Employee, (ii) the birth of the Employee’s child, (iii) the
placement of a child with the Employee in connection

 

6



--------------------------------------------------------------------------------

with the Employee’s adoption of such child, or (iv) the need to care for any
such child for a period beginning immediately following such birth or placement.
Notwithstanding the foregoing, no Hours of Service shall be credited to an
Employee under clause (c) of this subdivision unless the Employee timely
furnishes to the Administrator a certificate of birth, proof of adoption or
other appropriate legal documentation setting forth parentage or adoption.

(29) Plan. The plan herein set forth and as from time to time amended.

(30) Plan Year. The calendar year.

(31) Qualified Domestic Relations Order. Any domestic relations order which the
Administrator has determined, in accordance with procedures established by the
Administrator to be a “qualified domestic relations order” defined in section
414(p) of the Code.

(32) Qualified Joint and Survivor Annuity. The form of distribution described in
Section 7.2(b) (relating to manner of distribution with respect to married
Participants).

(33) Regulations. Written temporary or final regulations of (i) the Department
of Labor construing ERISA or (ii) the Treasury Department construing the Code.

(34) Schedule. If a Participant’s accrued benefit under the ComEd Plan was
transferred to the Plan pursuant to Section 3.1(c) (relating to transfer of
benefits and assets to Plan) or Section 9.1 (relating to recommencement of
employment by terminated employee), Schedule A and, if a Participant’s accrued
benefit under the PECO Plan was transferred to the Plan pursuant to
Section 3.1(c) or Section 9.1, Schedule B.

(35) Schedule Equivalent. A benefit of value equivalent to the value of the
benefit being replaced, computed using the actuarial factors and rules set forth
in the applicable Schedule.

(36) Service Credits. The amounts, if any, credited to a Participant’s Cash
Balance Account pursuant to Section 6.1(c).

(37) Spouse. The individual who is the husband or wife of a Participant as a
result of the legal union between one man and one woman, within the meaning of
the Defense of Marriage Act, on the Participant’s Pension Starting Date or, if
earlier, on the date of the Participant’s death. While the Spouse is living and,
except as otherwise provided in a qualified domestic relations order as
described in Section 13.2(b) (relating to exception to nonassignability in the
case of a qualified domestic relations order) or Section 7.4(h) (relating to
automatic cancellation of elections), such Spouse shall be treated as the
Participant’s Spouse for all purposes of the Plan without regard to whether such
Spouse remains married to the Participant after the Participant’s Pension
Starting Date.

(38) Target Income. (a) In the case of a Participant who participated in the
ComEd Plan prior to becoming a Participant, Target Income means the sum of
(i) the total of the Participant’s “basic compensation” as defined in the ComEd
Plan for all pay periods ending during calendar year 2001 (for a Participant who
was on an authorized leave of absence during calendar year 2001, basic
compensation for any pay period during which such Participant did not

 

7



--------------------------------------------------------------------------------

receive compensation shall be the Participant’s average base pay rate per pay
period for the twelve-month period preceding the first day of the Participant’s
leave of absence) and (ii) “incentive pay” as defined in the ComEd Plan, except
that incentive pay shall equal 100% of the target incentive pay the Participant
would receive for calendar year 2002 under the applicable plans if the target
goals were achieved during 2002, except that incentive pay shall equal 100% of
the target incentive pay the Participant would receive for calendar year 2002
under the applicable plans if the target goals were achieved during 2002.

(b) In the case of a Participant who participated in the PECO Plan prior to
becoming a Participant, Target Income means the sum of (i) the Participant’s
“annual base salary” for 2001 determined in accordance with Section 3.1(b) of
the PECO Plan (for a Participant who was on an authorized leave of absence
during calendar year 2001, annual base salary for 2001 shall be determined by
assuming that for any pay period during which such Participant did not receive
compensation, the Participant was paid the base rate in effect immediately prior
to the start of the Participant’s leave of absence) and (ii) incentive pay under
any Employer’s incentive pay plan (excluding the Performance Share Award Program
for Power Team Employees under the Exelon Corporation Long Term Incentive Plan),
except that incentive pay shall equal 100% of the target incentive pay the
Participant would receive for calendar year 2002 under the applicable plans if
the target goals were achieved during 2002.

In determining “incentive pay” for purposes of the preceding subparagraphs,
(i) if the Participant’s incentive pay is determined by multiplying his or her
compensation by a percentage, the target percentage for 2002 (based on pay-grade
in effect as of December 31, 2001) shall be used for such Participant and such
target percentage shall be multiplied by the Participant’s 2001 “basic
compensation” or “annual base salary”, as applicable, (ii) if the Participant’s
incentive pay is defined as a flat dollar amount, the Participant’s incentive
pay shall be the 2002 target incentive pay, (iii) if the Participant’s incentive
pay is determined by adding quarterly bonus targets and an annual target
incentive, the Participant’s incentive pay shall equal the sum of the target
quarterly bonuses for calendar year 2002 and the target annual incentive for
calendar year 2002, and (iv) if any limits apply to the payment of incentive
compensation to a Participant under any applicable incentive pay plan, such
limits will apply for purposes of this Plan.

(39) Termination of Employment. A Participant’s ceasing to be an Employee of all
Employers and all Affiliates. A transfer between employment by an Employer and
employment by an Affiliate or between employment by Employers or Affiliates
shall not constitute a Termination of Employment.

(40) Transition Credit. An amount equal to the product of the following: (a) a
Participant’s “credited service” under the ComEd Plan or the Participant’s
“benefit years” under the PECO Plan, as applicable, determined as of
December 31, 2001, (b) the percentage applicable to the Participant determined
pursuant to Table T and (c) the Participant’s Target Income. Notwithstanding the
preceding sentence, in no event shall a Participant’s Transition Credit exceed
100% of his or her Target Income.

(41) Trust. The Directed Retirement Trust under the Exelon Corporation Cash
Balance Pension Plan, as from time to time amended and, effective November 1,
2010, the Exelon Corporation Pension Master Retirement Trust.

 

8



--------------------------------------------------------------------------------

(42) Trust Fund. All money and property of every kind held by the Trustee
pursuant to the terms of the agreement governing the Trust.

(43) Trustee. The trustee provided for in Article 5 (relating to the Trust) or
any successor trustee or, if there is more than one such trustee acting at any
time, all of such trustees collectively.

(44) Vesting Requirement. For periods beginning prior to May 23, 2007, a
Participant’s attainment, during the time such Participant is an Employee, of
his or her Normal Retirement Age. For periods beginning on and after May 23,
2007, the earlier of (a) the date a Participant completes the applicable years
of Vesting Service described in the following sentence and (b) the date the
Participant’s attains, during the time such Participant is an Employee, his or
her Normal Retirement Age. For purposes of the preceding sentence, the
applicable years of Vesting Service are, for Plan Years beginning before
January 1, 2008, five years, and for Plan Years beginning on and after
January 1, 2008, three years.

(45) Vesting Service. The period of an Employee’s employment which is used to
determine whether the Employee has satisfied the Vesting Requirement. An
Employee’s Vesting Service includes the aggregate of the periods during which
the Employee is employed by an Employer or an Affiliate beginning on the day on
which the Employee first performs an Hour of Service with an Employer or
Affiliate, provided that in the case of an Employee who has no vested right to
any benefits under this Plan, such Employee’s periods of employment before and
after a period of absence from employment shall be aggregated only when the
Employee’s number of consecutive one-year Periods of Severance is less than five
and the Employee has at least one year of Vesting Service after such period of
absence from employment. For purposes of the preceding sentence, an Employee
shall be deemed to be employed by an Employer or an Affiliate during (a) any
period of absence from employment by an Employer or an Affiliate which is of
less than twelve months’ duration, (b) the first twelve months of any period of
absence from employment for any reason other than the Employee’s quitting,
retiring or being discharged, (c) the period during which the Employee is not
rendering services to any Employer or Affiliate as a result of a disability
during which period the Employee is receiving benefits under any Employer’s or
Affiliate’s long-term disability plan and (d) any period during which the
Employee is in Military Service, provided that the Employee returns to the
employ of an Employer or an Affiliate within the period prescribed by laws
relating to the reemployment rights of persons in Military Service. The
Administrator may require certification from an Employee, as a condition of
granting Vesting Service under this subdivision, that the leave was taken for
one of the reasons enumerated in the preceding sentence. Notwithstanding the
preceding sentences, in determining an Employee’s period of absence from
employment by an Employer or an Affiliate, the following shall be disregarded:
the first twenty-four months of any period of absence from employment by reason
of (i) the Employee’s pregnancy, (ii) the birth of the Employee’s child,
(iii) the placement of a child with the Employee in connection with the adoption
of such child by such Employee or (iv) caring for such child for a period
beginning immediately following such birth or placement. Notwithstanding
anything in this definition to the contrary, the Vesting Service for a
Participant who elects to participate in the Plan pursuant to Section 3.1(b)
(relating to eligibility for participation for employees other than new hires)
and whose accrued benefit under the PECO Plan is transferred to the Plan
pursuant to Section 3.1(c) (relating to transfer of benefits and assets to Plan)
shall be (a) for periods prior to January 1,

 

9



--------------------------------------------------------------------------------

2002, the vesting service credited to the Participant under the terms of the
PECO Plan, as in effect on December 31, 2001, and (b) for the Participant’s
“eligibility computation period” (as defined in the PECO Plan) that ends during
the 2002 Plan Year, the greater of (i) the Vesting Service, for such period,
determined pursuant to this subdivision and (ii) the vesting service, for such
period, determined pursuant to the terms of the PECO Plan.

ARTICLE 3

PARTICIPATION

Section 3.1 Eligibility for Participation. (a) General. Each Eligible Employee
who immediately before the Effective Date was a Participant in the Plan shall
continue to be a Participant as of the Effective Date. Each other Eligible
Employee who has not, prior to the Effective Date, had an Hour of Service with
any Affiliate and whose first Hour of Service with an Employer is on or after
the Effective Date shall become a Participant as of the first day that such
Eligible Employee completes an Hour of Service with an Employer as an Eligible
Employee.

(b) Other Employees Prior to the Effective Date. Each individual who (a) is, at
any time between January 1, 2002 and April 30, 2002, an Employee and (b) was, on
December 31, 2000, a participant in either the ComEd Plan (other than a
participant the terms of whose employment are subject to a collective bargaining
agreement) or the PECO Plan, or would have been a participant in the PECO Plan
if the age and service requirements for participation in the PECO Plan were
disregarded, shall be permitted to elect, in the time and manner prescribed by
the “Committee,” as such term was defined in the Plan prior to June 1, 2006, to
either (i) continue participating in the ComEd Plan or the PECO Plan, as the
case may be, on and after January 1, 2002 (or begin participating in the PECO
Plan, in the case of an Employee who will satisfy the eligibility and age and
service requirements for participation in such plan on January 1, 2002) or
(ii) cease participating in the applicable Plan described in clause (i) hereof
as of

 

10



--------------------------------------------------------------------------------

December 31, 2001 and begin participating in the Plan as of January 1, 2002 (or,
if later, his or her employment or reemployment date). Each such Eligible
Employee who affirmatively elects to participate in the Plan in lieu of
participation in the ComEd Plan or the PECO Plan shall become a Participant as
of January 1, 2002 (or, if later, his or her employment or reemployment date),
unless such Participant receives a notification (the “Notice”) from an Employer
that his or her employment with the Employers and their Affiliates will be
terminated on or before December 31, 2002 and that such Participant is eligible
for severance benefits under the Exelon Corporation Merger Separation Plan for
Designated Management Employees or any other severance plan maintained by an
Employer or an Affiliate. An Eligible Employee who receives a Notice shall not
become a Participant, notwithstanding such Eligible Employee’s election to
participate in the Plan. An Eligible Employee (i) who receives a Notice, but
whose employment does not terminate on or before December 31, 2002, or
(ii) whose employment terminates before December 31, 2002 without the Employee
receiving a Notice shall become a Participant as of January 1, 2002 (or, if
later, his or her employment or reemployment date) if such Employee elects, in
the time and manner prescribed by the “Committee,” as such term was defined in
the Plan prior to June 1, 2006, to participate in the Plan.

In the case of an Eligible Employee who became an employee of the Power Team
during 2003 pursuant to Exelon Way, such Eligible Employee shall continue to be
a Participant. In addition, each Eligible Employee who was an employee of the
Power Team on any date in 2003 and who became an employee of a participating
business unit of an Employer during 2003 in connection with Exelon Way shall
continue to be a Participant only if such Employee was a Participant prior to
the date on which such Employee became an employee of a participating business
unit of an Employer. Effective as of January 1, 2004, each individual (i) who
either (A)

 

11



--------------------------------------------------------------------------------

is an employee of the Power Team or (B) transferred employment from the Power
Team to a participating business unit of an Employer during 2003 pursuant to
Exelon Way, (ii) who became an Eligible Employee on or after January 1, 2004 and
(iii) who either (A) has a frozen accrued benefit under this Plan or (B) does
not have an accrued benefit under either the ComEd Plan or the PECO Plan shall
become a Participant as of the later of January 1, 2004 and the date the
Eligible Employee completes an Hour of Service with an Employer as an Eligible
Employee. In addition, each Eligible Employee (i) who either (A) is an employee
of the Power Team or (B) transferred employment from the Power Team to a
participating business unit of an Employer during 2003 pursuant to Exelon Way,
(ii) who became an Eligible Employee on January 1, 2004, (iii) who has an
accrued benefit under either the ComEd Plan or the PECO Plan, (iv) who is not
described in the preceding sentence and (v) who did not previously make a valid
election pursuant to the preceding paragraph shall be permitted to elect, in the
time and manner prescribed by the “Committee,” as such term was defined in the
Plan prior to June 1, 2006, to either (A) resume or continue participation in
the ComEd Plan or the PECO Plan, as the case may be, as of January 1, 2004 or
(B) participate in the Plan as of January 1, 2004. Each such Eligible Employee
who affirmatively elects to participate in the Plan in lieu of participation in
the ComEd Plan or the PECO Plan shall become a Participant as of January, 1,
2004.

(c) Transfer of Benefits and Assets to Plan. If an Employee described in
paragraph (b) above elects to participate in the Plan in lieu of participating
in the ComEd Plan or the PECO Plan, as the case may be, the Employee’s accrued
benefit under either such plan, determined as of December 31, 2001, or
December 31, 2003, as the case may be, in accordance with the provisions of the
applicable plan, shall be transferred to the Plan. An amount of assets that is
equal to the present value of the Employee’s accrued benefit described in the
preceding sentence

 

12



--------------------------------------------------------------------------------

determined using the methods and assumptions prescribed by section 4044 of ERISA
shall also be transferred to the Plan. Such transfer of benefits and assets
related thereto shall occur as soon as practicable after the Eligible Employee
makes the election described in paragraph (b) above. Each Participant whose
benefits are so transferred shall be permitted to have his or her Accrued Frozen
Benefit paid in any of the optional forms of benefit listed in the applicable
Schedule in lieu of the forms provided hereunder. The provisions set forth in
the applicable Schedule shall govern all matters relating to a Participant’s
Accrued Frozen Benefit.

In the event that an Eligible Employee whose accrued benefit under the ComEd
Plan or the PECO Plan, and related assets, is transferred to the Plan receives a
Notice and has a Termination of Employment on or before December 31, 2002, the
accrued benefit, and related assets, transferred to the Plan shall be
transferred back to the ComEd Plan or the PECO Plan, as the case may be, and the
amount of the pension benefit accrued by such Employee during 2002 (if any)
shall be determined under the terms of the ComEd Plan or the PECO Plan, as
applicable, rather than the Plan. Such transfer shall occur as soon as
administratively practicable.

Section 3.2 Transfer to Affiliates. If a Participant is transferred from one
Employer to another Employer or from an Employer to an Affiliate that is not an
Employer, then such transfer shall not terminate the Participant’s participation
in the Plan and the Participant shall continue to participate in the Plan until
an event occurs that would have entitled the Participant to a complete
distribution of the Participant’s vested Pension had the Participant continued
to be employed by an Employer until the occurrence of such event. Nevertheless,
except to the extent provided in Section 9.3 (relating to employment by related
entities) or Section 9.7 (relating to change in employment status or transfer to
affiliate), a Participant shall not be entitled to receive Service Credits under
Section 6.1(c) (relating to Service Credits) during any period of employment by

 

13



--------------------------------------------------------------------------------

any Affiliate that is not an Employer, and periods of employment with an
Affiliate that is not an Employer shall be taken into account only to the extent
set forth in Section 9.3 (relating to employment by related entities) or
Section 9.7 (relating to change in employment status or transfer to affiliate).

Section 3.3 Cessation of Participation. An individual’s participation in the
Plan shall cease upon the date the individual is no longer eligible to receive a
benefit from this Plan or upon the individual’s Termination of Employment if the
individual has not satisfied the Vesting Requirement upon the date of his or her
Termination of Employment.

Section 3.4 Rehired Participants. Notwithstanding anything contained herein to
the contrary, if a Participant terminates employment and is reemployed as an
Employee under circumstances that satisfy the applicable conditions for
continuation of payment of retirement benefits set forth in the Company’s policy
regarding the rehiring of retirees, including that the Participant waives
participation in, or additional benefits and accruals under the Plan, such
Participant shall not be entitled to receive any Service Credits under
Section 6.1(c) (relating to Service Credits) during such period of reemployment.

ARTICLE 4

SOURCE OF CONTRIBUTIONS

Section 4.1 Source of Contributions. The Employers intend to make contributions
to the Trust of amounts which, in the aggregate over a period of time, shall be
sufficient to finance the benefits provided by the Plan. Any such contributions
shall be in such amounts and shall be made in such manner and at such time as
the Company may from time to time determine in accordance with the funding
policy it establishes and consistent with minimum funding standards under
section 412 of the Code, provided, however, that all contributions made by the
Employers

 

14



--------------------------------------------------------------------------------

for any Plan Year shall be made prior to the due date, including extensions
thereof, of the Employers’ federal income tax return for the taxable year of the
Employers which coincides with such Plan Year. The Company may rely on the
advice of actuaries in establishing and carrying out a funding policy.
Forfeitures arising under the Plan for any reason shall be applied to reduce the
cost of the Plan, not to increase the benefits otherwise payable to the
Participants.

Section 4.2 Limitation on Contributions. The contributions of an Employer for
any Plan Year shall not exceed the maximum amount for which a deduction is
allowable to such Employer for federal income tax purposes for the taxable year
of such Employer that ends with or within such Plan Year. Any contribution made
by an Employer by reason of a good faith mistake of fact, or the portion of any
contribution made by an Employer that exceeds the maximum amount for which a
deduction is currently allowable to such Employer for federal income tax
purposes, shall upon the request of such Employer be returned by the Trustee to
the Employer. An Employer’s request and the return of any such contribution must
be made within one year after such contribution was mistakenly made or after the
deduction of such excess portion of such contribution was disallowed, as the
case may be. The amount to be returned to an Employer pursuant to this Section
shall be the excess of (i) the amount contributed over (ii) the amount that
would have been contributed had there not been a mistake of fact or the maximum
amount that is so deductible, as the case may be. Earnings attributable to the
mistaken contribution shall not be returned to the Employer, but losses
attributable thereto shall reduce the amount to be so returned.

ARTICLE 5

TRUST

 

15



--------------------------------------------------------------------------------

A trust (the “Trust”) has been created by the execution of a trust agreement
between the Company and a trustee (the “Trustee”) for purposes of holding and
administering the assets of the Plan. All contributions under the Plan shall be
paid to the Trustee. The Trustee shall hold all monies and other property
received by it and invest and reinvest the same, together with the income
therefrom, on behalf of the Participants collectively in accordance with the
provisions of such trust agreement. The Trustee shall make distributions from
the Trust Fund at such time or times to such person or persons and in such
amounts as the Administrator directs in accordance with the Plan.

ARTICLE 6

PARTICIPANT ACCOUNTS

Section 6.1 Cash Balance Accounts. (a) Establishment of Accounts. A separate
Cash Balance Account shall be established for each Participant. Each such
account shall have an initial balance of zero until credited with any Transition
Credit, if applicable, or Service Credit as provided herein. Each such account
shall be for accounting purposes only, and there shall be no segregation of
assets among such accounts. A Participant’s Cash Balance Account shall cease to
be maintained as of the Participant’s Pension Starting Date (except to the
extent such Pension Starting Date is required by Section 7.1(b) (relating to
distributions to five percent owners)), in which case the Participant’s Cash
Balance Account shall cease to be maintained as of the first January 1 following
the Participant’s Termination of Employment).

(b) Transition Credit. A Participant’s Cash Balance Account shall be credited,
as of the first day of the Plan Year in which such Participant becomes a
Participant, with an amount equal to the Participant’s Transition Credit,
provided that (a) the Participant is an Employee on January 1, 2002 and becomes
a Participant pursuant to Section 3.1(b) (relating to eligibility for

 

16



--------------------------------------------------------------------------------

participation for employees who are not new hires) and (b) the Participant is
not an employee of the Power Team. An Employee who becomes a Participant
pursuant to Section 3.1(a) (relating to eligibility for participation for new
hires) shall not be credited with a Transition Credit at any time and a rehired
Employee who becomes a Participant pursuant to Section 9.1 (relating to
recommencement of employment by terminated employee) shall not be credited with
a Transition Credit at the time of his or her rehire.

(c) Service Credits. A Participant’s Cash Balance Account shall be credited, as
of the last day of each Plan Year during which the Participant is a Participant
and an Eligible Employee, with an amount equal to the following percentage of
Compensation received by such Participant during such portion of such Plan Year
that the Participant was an Eligible Employee: (i) for each Plan Year beginning
before January 1, 2008 and, in the case of a Participant whose employment is
subject to a collective bargaining agreement that provides for participation in
this Plan, for each Plan Year thereafter, 5.75%, and (ii) for each Plan Year
beginning on and after January 1, 2008 if the Participant’s employment is not
subject to a collective bargaining agreement, 7.00%. Notwithstanding the
foregoing, if a Participant’s Pension Starting Date occurs other than on the
last day of a Plan Year and if the Participant is entitled to have an amount
credited to his or her Cash Balance Account for such Plan Year pursuant to the
preceding sentence, such amount shall be credited to the Participant’s Cash
Balance Account as of the last day of the month before such Pension Starting
Date (and prior to the crediting of any Investment Credit for such Plan Year).
No amount shall be credited pursuant to this paragraph (c) to the Cash Balance
Account of a Participant who is not rendering services to any Employer or
Affiliate as a result of a disability, regardless of whether such Participant is
receiving benefits under any Employer’s or Affiliate’s long-term disability
plan.

 

17



--------------------------------------------------------------------------------

(d) Investment Credits. For each Plan Year beginning before January 1, 2008, a
Participant’s Cash Balance Account shall be credited, as of the last day of each
Plan Year during which the Participant is a Participant, whether or not such
Participant is an Eligible Employee during such Plan Year, with an amount equal
to the product of (i) the “Pre-2008 Plan Interest Rate” (as defined below)
multiplied by (ii) the balance of such Participant’s Cash Balance Account as of
the first day of such Plan Year. For each Plan Year beginning on and after
January 1, 2008, such Participant’s Cash Balance Account shall be credited, as
of the last day of each Plan Year during which the Participant is a Participant,
whether or not such Participant is an Eligible Employee during such Plan Year,
with an amount equal to the sum of the following amounts: (i) the product of
(A) the “Pre-2008 Plan Interest Rate” (as defined below) multiplied by (B) the
balance of such Participant’s Cash Balance Account as of December 31, 2007, if
any; and (ii) the product of (A) the “Post-2007 Plan Interest Rate” (as defined
below) multiplied by (B) the portion of such Participant’s Cash Balance Account
attributable to Service Credits credited after December 31, 2007, determined as
of the first day of such Plan Year. A Participant who is not rendering Services
to any Employer or Affiliate as a result of a disability with respect to which
such Participant is receiving benefits under any Employer’s or Affiliate’s
long-term disability plan shall be credited with the amount described in the
first and second sentences of this paragraph (d), as applicable. Notwithstanding
the preceding sentences, if a Participant’s Pension Starting Date occurs other
than on the last day of a Plan Year, the amount to be credited to the
Participant’s Cash Balance Account pursuant to this paragraph (d) for the Plan
Year in which the Participant’s Pension Starting Date occurs shall be equal to
the product of (i) 4% (or, for Plan Years beginning on and after January 1,
2008, the “Post-2007 Plan Interest Rate,” as defined below, for the immediately
preceding Plan Year) multiplied by (ii) a fraction,

 

18



--------------------------------------------------------------------------------

the numerator of which is the number of whole calendar months during such Plan
Year prior to and including the month which contains the date immediately
preceding the Participant’s Pension Starting Date and the denominator of which
is twelve, and such Investment Credit shall be made as of the last day of the
month before such Pension Starting Date prior to the crediting of any Service
Credit for such year. Except to the extent provided in Section 7.2(d)(2)
(relating to special rules regarding pensions), a Participant’s Cash Balance
Account shall not be credited with Investment Credits after the Participant’s
Pension Starting Date.

For purposes of this Section, the “Pre-2008 Plan Interest Rate” for any Plan
Year shall mean a percentage equal to the greater of (i) 4% and (ii) the average
of (A) the “applicable interest rate” as defined in section 417(e)(3) of the
Code for the month of November of such Plan Year and (B) the annual percentage
rate of return for the S&P 500 Stock Index for the 12-month period ending on
December 31 of such Plan Year, as reported in The Wall Street Journal on the
first business day of the succeeding year. For purposes of this Section, the
“Post-2007 Plan Interest Rate” for any Plan Year shall mean a percentage equal
to the third segment rate of interest on long-term investment grade corporate
bonds, as provided for in section 430(h)(2)(C)(iii) of the Code for the month of
November of such Plan Year.

(e) Additional Credit. If, as of a Participant’s Pension Starting Date, the
amount described in (1) below exceeds the amount described in (2) below, an
amount equal to the difference between such amounts shall be credited the
Participant’s Cash Balance Account as of the day before such Pension Starting
Date:

(1) The cumulative amount that would have been credited to the Participant’s
Cash Balance Account if the Plan Interest Rate described in Section 6.1(d) of
the Plan (relating to Investment Credits) were credited to the Participant’s
“Opening Credit” (as defined below) for

 

19



--------------------------------------------------------------------------------

each Plan Year during which the Participant is a Participant at the Plan
Interest Rate then in effect, whether or not such Participant is an Eligible
Employee during such Plan Year.

(2) The cumulative amount that would have been credited to the Participant’s
Cash Balance Account if 6.5% interest were credited to the Participant’s
“Opening Credit” (as defined below) for all Plan Years during which the
Participant is a Participant, whether or not such Participant is an eligible
Employee during such Plan Year.

If the amount described in (1) above is equal to or less than the amount
described in (2) above, no amount shall be credited to the Participant’s Cash
Balance Account pursuant to this paragraph (e). In addition, no amount shall be
credited pursuant to this paragraph (e) if a Participant does not have an
Accrued Frozen Benefit.

For purposes of this paragraph (e), “Opening Credit” shall mean an amount equal
to the present value of a Participant’s Accrued Frozen Benefit determined as of
December 31, 2001 using a 6.5% discount rate and the 1983 Group Annuity (unisex)
Mortality Table (50% male, 50% female) assuming the Accrued Frozen Benefit
otherwise payable at the Schedule A Retirement Date would commence at the later
of the Participant’s attained age as of December 31, 2001 or age 60.

ARTICLE 7

DISTRIBUTIONS

Section 7.1 Time of Distribution. (a) In General. A Participant who has
satisfied the Vesting Requirement shall be entitled to receive a distribution of
the aggregate of the balance of his or her Cash Balance Account and his or her
Accrued Frozen Benefit in the manner provided by Section 7.2 (relating to form
of distribution) commencing as soon as practicable after the first day of the
month immediately following the date on which the Participant’s Termination of
Employment occurs. Notwithstanding the preceding sentence, a Participant whose
Termination of Employment occurs prior to such Participant’s attainment of age
70- 1/2 shall be deemed to

 

20



--------------------------------------------------------------------------------

have elected to defer receipt of his or her Cash Balance Account and Accrued
Frozen Benefit until the April 1 next following the date the Participant attains
age 70- 1/2, unless the Participant elects, in the time and manner described in
the following sentence, to receive a distribution prior to such date. The
Participant may elect to commence such distribution by giving the Administrator
not less than 30 nor more than 90 days advance written notice of the Pension
Starting Date desired by the Participant; provided, however, that the
Administrator may waive such advance written notice requirement if the
Participant submits the appropriate form to the Administrator in accordance with
the requirements set forth in Section 7.4(d) (relating to notice of availability
of optional forms of benefit). A Participant who has satisfied the Vesting
Requirement and who does not make an election as described in the preceding
sentence prior to such Participant’s attainment of age 70- 1/2 shall receive a
distribution of the aggregate of the balance of his or her Cash Balance Account
and his or her Accrued Frozen Benefit in the manner provided by Section 7.2
(relating to form of distribution) commencing no later than April 1 next
following the date the Participant attains age 70- 1/2.

(b) Distributions to Five Percent Owners. Notwithstanding any provision of the
Plan to the contrary, if a Participant who has satisfied the Vesting Requirement
and who is a “five percent owner” (as described in section 416(i) of the Code)
remains employed by an Employer through April 1 of the year following the year
in which the Participant attains age 70 1/2, distribution of the balance of the
Participant’s Cash Balance Account and his or her Accrued Frozen Benefit shall
commence on such April 1 (or such later date as may be provided by the Code or
Regulations). Any other Participant who remains in such employment shall not be
permitted to commence distribution of such Participant’s Cash Balance Account or
Accrued

 

21



--------------------------------------------------------------------------------

Frozen Benefit at the time specified in the preceding sentence unless required
by the Code or Regulations.

(c) Immediate Distribution of Small Benefits. Notwithstanding any provision of
the Plan to the contrary, if, as of the date of a Participant’s Termination of
Employment (including on account of death), the aggregate of the balance of the
Participant’s Cash Balance Account and the lump sum Schedule Equivalent of the
Participant’s Accrued Frozen Benefit does not exceed $5,000 or, for
distributions occurring on or after March 28, 2005, $1,000, such Participant or,
in the event of the Participant’s death, such Participant’s Beneficiary or
Beneficiaries, shall receive a distribution in the amount and in the form
described in Option 2 of Section 7.2(c) (relating to lump sum distribution) as
soon as practicable following such Termination of Employment in satisfaction of
all benefits to which the Participant or his or her Beneficiaries, as the case
may be, is entitled under the Plan.

(d) Deemed Distributions. If a Participant has not satisfied the Vesting
Requirement upon his or her Termination of Employment, such Participant’s vested
interest in his or her benefit under the Plan shall have a value of zero, such
Participant shall be deemed to have received immediately after such termination
a lump sum distribution of such vested interest and concurrent therewith shall
forfeit all benefits hereunder, and the Participant’s Cash Balance Account and
Accrued Frozen Benefit shall no longer be maintained.

Section 7.2 Form of Distribution. (a) Manner of Distribution With Respect to
Unmarried Participants. A Participant who is not married on his or her Pension
Starting Date shall have the Actuarial Equivalent of the Participant’s Accrued
Benefit attributable to his or her Cash Balance Account and the Schedule
Equivalent of his or her Accrued Frozen Benefit, if any,

 

22



--------------------------------------------------------------------------------

distributed in the form of a Pension for the life of the Participant unless the
Participant elects an optional form of distribution described in paragraph
(c) of this Section (relating to optional forms of distributions) at the time
and in the manner described in Section 7.4 (relating to election and waiver
procedures).

(b) Manner of Distribution With Respect to Married Participants. A Participant
who is married on his or her Pension Starting Date shall have the Actuarial
Equivalent of the Participant’s Accrued Benefit attributable to his or her Cash
Balance Account and the Schedule Equivalent of his or her Accrued Frozen
Benefit, if any, distributed in the form of a Pension payable to the Participant
for the life of the Participant and, thereafter, if the Participant’s Spouse
survives the Participant, a Pension payable to the Spouse during the remaining
lifetime of such Spouse equal to 50% of the Pension payable to the Participant
during the Participant’s lifetime. Notwithstanding the preceding sentence, the
Participant, with the consent of his or her Spouse, may elect an optional form
of distribution described in paragraph (c) of this Section (relating to optional
forms of distributions) at the time and in the manner described in Section 7.4
(relating to election and waiver procedures).

(c) Optional Forms of Distribution. Upon written request to the Administrator
made at the time and in the manner prescribed in Section 7.4 (relating to
election and waiver procedures), a Participant may elect to receive a
distribution of the Participant’s benefit under the Plan in one of the following
optional forms in lieu of the form described in paragraph (a) or (b) of this
Section (relating to manner of distribution with respect to unmarried
Participants and married Participants, respectively):

Option 1: Life Annuity. If the Participant is married on his or her Pension
Starting Date, a Pension payable for the life of the Participant in an

 

23



--------------------------------------------------------------------------------

amount that is the Actuarial Equivalent of the Participant’s Accrued Benefit
attributable to his or her Cash Balance Account and the Schedule Equivalent of
his or her Accrued Frozen Benefit, if any.

Option 2: Lump Sum Distribution. Except as otherwise provided in Section 7.8
(relating to special rules applicable to calculations of lump sum
distributions), a single, lump sum distribution in an amount equal to the sum of
(a) the balance credited to the Participant’s Cash Balance Account as of the
last day of the month immediately preceding the date of such distribution and
(b) the lump sum Schedule Equivalent of the Participant’s Accrued Frozen
Benefit.

Option 3: Survivor Annuity. A reduced Pension payable to the Participant during
the Participant’s lifetime and, thereafter, if the designated Beneficiary
survives the Participant, a Pension equal to 100%, 75% or 50% (whichever is
specified when this option is elected) of such reduced Pension payable to the
Designated Beneficiary during the remaining lifetime of such Designated
Beneficiary, the aggregate amount of which are the Actuarial Equivalent of the
Participant’s Accrued Benefit attributable to his or her Cash Balance Account
and the Schedule Equivalent of his or her Accrued Frozen Benefit, if any.

(d) Special Rules Regarding Pensions.

(1) If a Participant’s spouse dies before the Participant’s Pension Starting
Date and the Participant has not elected an optional form of distribution
described in paragraph (c) of this Section (relating to optional forms of
distribution), the Participant shall again be entitled to make an election under
this Section.

(2) If a Pension commences pursuant to Section 7.1(b) (relating to distributions
to five percent owners) while a Participant remains employed by an Employer,
such Pension shall be actuarially adjusted as of January 1 following the end of
each calendar year during which such Participant remains employed by an Employer
to reflect any additional Service Credits and Investment Credits credited to the
Participant’s Cash Balance Account as of December 31 of the preceding calendar
year.

(3) If a Participant elects Option 3 under Section 7.2(c) and the Participant’s
Beneficiary is other than the Participant’s Spouse, the Pension payable to the
Participant and to the Beneficiary shall be adjusted as is necessary to satisfy
the incidental benefit requirement under section 401(a)(9) of the Code.

Section 7.3 Death Benefits. (a) Eligibility. If a Participant who has satisfied
the Vesting Requirement dies prior to his or her Pension Starting Date, the
Participant’s surviving Beneficiary shall be entitled to receive a benefit under
this Section. In addition, if a Participant

 

24



--------------------------------------------------------------------------------

dies while an Employee, the Participant’s surviving Beneficiary shall be
entitled to receive a benefit under this Section, regardless of whether the
Participant has satisfied the Vesting Requirement.

(b) Form of Payment. A surviving Beneficiary who is entitled to a distribution
of the Participant’s benefit under this Section shall receive the following, as
applicable:

(1) Lump Sum Payment. Except as otherwise provided in Section 7.8 (relating to
special rules applicable to calculations of lump sum distributions), a lump sum
payment that is equal to the sum of (a) the balance credited to the
Participant’s Cash Balance Account as of the last day of the month immediately
preceding the date of such distribution and (b) the lump sum Schedule Equivalent
of the Participant’s Accrued Frozen Benefit shall be payable to the
Participant’s surviving Beneficiary not later than the fifth anniversary of the
Participant’s death, except that if the Participant’s surviving Beneficiary is
the Participant’s surviving Spouse, distribution to such surviving Spouse may
commence at the same time as described in subparagraph (2). Notwithstanding the
foregoing, should any benefit be payable pursuant to subparagraph (2) of this
Section 7.3(b) (relating to statutory surviving Spouse’s benefit), the amount of
any benefit payable pursuant to this subparagraph (1) shall be reduced by the
Actuarial Equivalent of the benefit payable pursuant to such subparagraph (2).

(2) Statutory Surviving Spouse’s Benefit. If the Participant is survived by a
Spouse to whom the Participant was married throughout the one-year period ending
on the date of the Participant’s death, then, unless such Participant has with
his or her Spouse’s consent waived the benefit described herein in the manner
described in Section 7.4(e) (relating to waiver of statutory surviving Spouse’s
benefit), such Spouse shall be entitled to receive a survivor’s Pension
commencing as of any January 1 coinciding with or following the date of the
Participant’s death or any succeeding January 1 (but not later than the
January 1 immediately preceding or coinciding with the date the Participant
would have attained age 70- 1/2 had he or she survived) and continuing for the
lifetime of such Spouse in an amount equal to the Pension such Spouse would have
received pursuant to a Qualified Joint and Survivor Annuity if the Participant
had survived until such day and such Qualified Joint and Survivor Annuity had
commenced on such day and the Participant had died immediately after such
annuity commenced, but determined without regard to any Service Credits that
would have been credited to the Participant’s Cash Balance Account with respect
to any periods subsequent to the Participant’s Termination of Employment.

(c) The death benefits provided by this Section shall not be effective to the
extent required to comply with the terms of a Qualified Domestic Relations
Order.

 

25



--------------------------------------------------------------------------------

Section 7.4 Election and Waiver Procedures. (a) Election of Optional Form of
Benefit. Subject to paragraph (c) of this Section (relating to spousal consent
to election of optional form of benefit or beneficiary designation), a
Participant may elect, change or revoke any form of distribution provided under
Section 7.2 (relating to forms of distribution) at any time during the 90-day
period ending on the later of the Participant’s Pension Starting Date and the
date the Participant’s benefit is paid or commences. Such an election, change or
revocation shall be made by the Participant delivering a written notice
describing the election, change or revocation to the Administrator on a form
provided by the Administrator for this purpose.

(b) Beneficiary Designation. Subject to paragraph (e) below (relating to waiver
of statutory surviving spouse’s benefit), each Participant may designate one or
more Beneficiaries to receive any payment pursuant to Section 7.3(b)(1)
(relating to lump sum pre-retirement death benefit) in the event of his or her
death. A Participant may from time to time, without the consent of any
Beneficiary, change or cancel any such designation. Such designation and each
change therein shall be made in the form prescribed by the Administrator and
shall be filed with the Administrator. If no Beneficiary has been designated by
a deceased Participant, or the designated Beneficiary has predeceased the
Participant, any payment pursuant to Section 7.3(b)(1) (relating to lump sum
pre-retirement death benefit) shall be made by the Trustee at the direction of
the Administrator (i) to the surviving Spouse of such deceased Participant, if
any, or (ii) if there shall be no surviving Spouse, to the surviving children of
such deceased Participant, if any, in equal shares, or (iii) if there shall be
no surviving Spouse or surviving children, to the executor or administrator of
the estate of such deceased Participant, or (iv) if no executor or administrator
shall have been appointed for the estate of such deceased Participant within six
months following the date of the Participant’s death, in equal shares to the
person or persons who

 

26



--------------------------------------------------------------------------------

would be entitled under the intestate succession laws of the state of the
Participant’s domicile to receive the Participant’s personal estate. The
marriage of a Participant shall be deemed to revoke any prior designation of a
Beneficiary made by him or her and a divorce shall be deemed to revoke any prior
designation of the Participant’s divorced Spouse if written evidence of such
marriage or divorce shall be received by the Administrator before distribution
shall have been made in accordance with such designation. If, within a period of
three years following any Participant’s death or other termination of employment
by an Employer, the Administrator in the exercise of reasonable diligence has
been unable to locate the person or persons entitled to benefits under this
Article in respect of such Participant, the rights of such person or persons
shall be forfeited and the Administrator shall direct the Trustee to pay such
benefit or benefits to the person or persons next entitled thereto under the
succession prescribed by this Section.

(c) Spousal Consent to Election of Optional Form of Benefit or Beneficiary
Designation. If a Participant is married on his or her Pension Starting Date,
and if after giving effect to an election, revocation or change described in
paragraph (a) of this Section (relating to election of optional form of benefit)
the Participant’s Spouse would not be entitled to receive a survivor’s benefit
at least equal to that provided by Section 7.2(b) (relating to manner of
distribution with respect to married Participants), such election, revocation or
change shall not be effective unless it shall have been consented to at the time
of such election, revocation or change in writing by the Participant’s Spouse
and such consent acknowledges the effect of such election and is witnessed by a
notary public. The consent of a Spouse to such an election, revocation or change
shall not be required if it is established to the satisfaction of the
Administrator that such consent cannot be obtained because there is no Spouse,
the Spouse cannot be located or such other circumstances as may be prescribed in
Regulations. If the Spouse is legally incompetent to

 

27



--------------------------------------------------------------------------------

give consent, the consent may be executed by the Spouse’s legal guardian
(including the Participant, if the Participant is the legal guardian). An
election of an optional form of distribution shall be deemed a rejection of the
distribution form provided by paragraph (a) or (b) of Section 7.2 (relating to
manner of distribution with respect to unmarried Participants and manner of
distribution with respect to married Participants). The consent of a Spouse
otherwise required by this paragraph shall not be necessary for a distribution
required by a Qualified Domestic Relations Order.

(d) Notice of Availability of Optional Forms of Benefit. No less than 30 days
(or such shorter period as may be permitted by applicable law) and no more than
90 days before the later of a Participant’s Pension Starting Date and the date
the Participant’s benefit is paid or commences, the Administrator shall give the
Participant by mail or personal delivery written notice in non-technical
language that he or she may elect an optional form of distribution set forth in
Section 7.2 (relating to form of distribution); provided, however, that the
Participant may waive (with applicable spousal consent) such 30-day notice
period as long as the Participant’s distribution commences not less than eight
days after such notice is provided. Such notice shall include a general
description of the eligibility conditions and other material features of the
optional forms of distribution provided under the Plan; the circumstances under
which the basic forms of distribution set forth in Section 7.2 (relating to form
of distribution) will be provided unless a Participant, with the consent of the
Participant’s Spouse, elects otherwise; the Participant’s right to revoke any
such election; and information regarding the financial effect, in terms of
dollars per payment, upon his or her distribution if he or she elects an
optional form of distribution or revokes any prior election. Notwithstanding the
foregoing, the notice described in the previous paragraph may be provided to the
Participant subsequent to the Participant’s

 

28



--------------------------------------------------------------------------------

Pension Starting Date, if the Participant so elects, provided that the following
conditions are satisfied:

(i) the date on which the first payment to be received by the Participant is
made (the “initial payment date”) shall be no earlier than thirty (30) days
following the date that the notice is furnished to the Participant, except that
the initial payment date may be as early as the eighth day after such notice is
provided if (i) such notice clearly indicates that the Participant has a right
to a period of thirty (30) days after receiving the notice to consider to waive
the basic forms of distribution provided under the Plan and to elect (with
spousal consent) an optional form of benefit, (ii) the Participant affirmatively
elects a form of distribution with the consent of his or her spouse (if
required) to commence as of the initial payment date, and (iii) the Participant
is permitted to revoke such election until the initial payment date;

(ii) the notice shall be provided to the Participant no more than ninety
(90) days before the initial payment date, however, the Plan will not fail to
satisfy the ninety (90)-day requirement if the delay in providing the
distribution is due solely to an administrative delay;

(iii) the Participant is not permitted to elect a Pension Starting Date that
precedes the date upon which the Participant could have otherwise started
receiving benefits under the terms of the Plan as in effect on the Pension
Starting Date;

(iv) to the extent that a Participant has not received any payments for the
period from the Pension Starting Date to the initial payment date, the
Participant shall receive a one-time payment to reflect any such missed payments
(a “make-up payment”). Such make-up payment shall be adjusted for interest from
the period beginning on the Pension Starting Date and ending on the initial
payment date, which shall be calculated with respect to such payments that would
have been received prior to the initial payment date. The interest rate used to
compute the adjustment described in the preceding sentence shall equal the 30
Year Treasury rate for December of the preceding Plan Year. For purposes of
Section 8.1 (relating to statutory limits), the limitations set forth therein
shall comply with the adjustments required thereto pursuant to Treasury
Regulation 1.417(e)-1 with respect to any Pension Starting Date described in
this paragraph which is a “retroactive annuity starting date” as defined for
purposes of such Regulation; and

(v) if a Participant who is married elects to commence the Participant’s benefit
as of the initial payment date pursuant to this paragraph, then the
Participant’s spouse (including an alternate payee who is treated as the
Participant’s spouse under a qualified domestic relations order), determined as
of the initial payment date, must consent to such election if the survivor
benefits

 

29



--------------------------------------------------------------------------------

payable as of the Pension Starting Date are less than the survivor benefits
payable under the benefit described in Option 3 of Section 7.2(b) of the Plan as
of the initial payment date.

(e) Waiver of Statutory Surviving Spouse’s Benefit. A Participant may waive the
statutory surviving spouse’s benefit provided by Section 7.3(b)(2) at any time
prior to the Participant’s death, provided, however, that if such waiver is made
prior to the Plan Year in which the Participant attains age 35, such waiver
shall become invalid on the first day of such year unless the Participant has
terminated employment by the Employers prior to such day. A Participant whose
waiver becomes invalid pursuant to the preceding sentence may elect, at any time
after the waiver becomes invalid, to again waive the statutory surviving
spouse’s benefit provided by Section 7.3(b)(2). A waiver made pursuant to this
paragraph (e) shall be made by delivering a written notice thereof to the
Administrator on a form provided by the Administrator for this purpose with a
written consent of the Participant’s Spouse which satisfies the requirements of
paragraph (b) of this Section (relating to beneficiary designation) (unless it
is determined pursuant to paragraph (c) of this Section that such consent is not
needed). Such a waiver shall cease to be effective if, subsequent to the
execution of such waiver, the Participant shall make any other Beneficiary
designation pursuant to paragraph (b) of this Section (relating to beneficiary
designation) which diminishes the rights or contingent rights of the
Participant’s Spouse, which are specified in the Beneficiary designation in
effect at the time such Spouse consented to such waiver, to all or part of the
benefit provided under Section 7.3(b) (relating to form of payment of
pre-retirement death benefits), provided, however, that in no event shall such
other Beneficiary designation affect the effectiveness of such waiver if such
Spouse shall have so specified at the time of consent. A waiver described in
this paragraph shall cease to be effective on (i) the date on which the
Participant is subsequently married to a person other than the Spouse

 

30



--------------------------------------------------------------------------------

who consented to such waiver, (ii) the Participant’s Pension Starting Date, or
(iii) the date of the Participant’s revocation of such waiver.

(f) Notice of Right to Waive Statutory Surviving Spouse’s Benefit. Not later
than twelve months after the day on which an Employee has become a Participant,
the Administrator shall give the Participant by mail or personal delivery
written notice in nontechnical language that he or she may waive the statutory
surviving spouse’s benefit provided by Section 7.3(b)(2). Such notice shall
include a general description of terms and conditions of such benefit and the
circumstances under which it will be provided unless waived and the
Participant’s right to revoke any such waiver and general information on the
relative financial effect, if any, upon the Participant’s Pension of such
benefit and its waiver. Such notice shall also advise the Participant that, upon
written request to the Administrator prior to the end of the waiver period set
forth in paragraph (e) of this Section (relating to waiver of statutory
surviving spouse’s benefit), he or she will be given a written explanation in
nontechnical language of the terms and conditions of such benefit and the
financial effect, in terms of dollars per payment, upon his or her other death
benefits if he or she does not waive such benefit. Such explanation shall be
mailed or personally delivered to the Participant within 30 days from the date
his or her written request is received by the Administrator.

(g) Election of Optional Form of Statutory Surviving Spouse’s Benefit. A
surviving Spouse may elect to have the statutory surviving spouse’s benefit
provided by Section 7.3(b)(2) payable in the form of Option 2 of Section 7.2(c)
(relating to optional forms of distribution). Such an election may be made at
any time prior to the commencement of such benefit and not thereafter. Such an
election shall be made by delivering a written notice thereof to the
Administrator on a form provided by the Administrator for this purpose.

 

31



--------------------------------------------------------------------------------

(h) Automatic Cancellation of Elections. If a Participant’s Pension is payable
in the form of a joint and survivor annuity and if, prior to the Participant’s
Pension Starting Date, the Participant’s Spouse dies or the Participant and such
Spouse divorce, the Participant’s election or deemed election to receive a joint
and survivor annuity shall, upon the Participant’s notice to the Administrator
of such death or divorce, be automatically cancelled, unless, subsequent to such
Spouse’s death or the Participant’s divorce and prior to the Participant’s
Pension Starting Date, the Participant remarries and notice of such new marriage
is timely received by the Administrator.

Section 7.5 Distributions to Minor and Disabled Distributees. Any distribution
under this Article that is payable to a distributee who is a minor or to a
distributee who, in the opinion of the Administrator, is unable to manage his or
her affairs by reason of illness or mental incompetency may be made to or for
the benefit of any such distributee at such time consistent with the provisions
of Section 7.2 (relating to form of distribution) and in such of the following
ways as the legal representative of such distributee shall direct: (i) directly
to any such minor distributee if, in the opinion of such legal representative,
he or she is able to manage his or her affairs, (ii) to such legal
representative, (iii) to a custodian under a Uniform Gifts to Minors Act for any
such minor distributee, or (iv) directly in payment of expenses of support or
maintenance of such person. Neither the Administrator nor the Trustee shall be
required to see to the application by any third party other than the legal
representative of a distributee of any distribution made to or for the benefit
of such distributee pursuant to this Section.

Section 7.6 Direct Rollover Distributions. In the case of a distribution under
this Plan that is an “eligible rollover distribution” within the meaning of
section 402 of the Code and that is at least $200, an eligible distributee (as
defined below) may elect that all or any portion of

 

32



--------------------------------------------------------------------------------

such distribution to which such eligible distributee is entitled shall be
directly transferred as a rollover contribution from the Plan to (i) an
individual retirement account described in section 408(a) of the Code, (ii) an
individual retirement annuity described in section 408(b) of the Code, (iii) an
annuity plan described in section 403(a) of the Code, (iv) a retirement plan
qualified under section 401(a) of the Code, (v) an annuity contract described in
section 403(b) of the Code, (vi) an eligible plan under section 457(b) of the
Code which is maintained by an eligible employer described in section
457(e)(1)(A) of the Code (the terms of which permit the acceptance of rollover
contributions) or (vii) effective January 1, 2008, a Roth IRA described in
section 408A of the Code; provided, however, that (x) with respect to a plan
described in clause (vii), for transfers occurring before January 1, 2010, the
Participant (or surviving spouse of a Participant or a former spouse who is an
alternate payee under a qualified domestic relations order as defined in section
414(p) of the Code) meets the requirements of section 408A(c)(3)(B) of the Code
and (y) with respect to a distribution (or portion of a distribution) to a
person who is not the Participant or the surviving spouse or former spouse of
the Participant, “eligible retirement plan” shall mean only a plan described in
clause (i), (ii) or (vii) that, in either case, is established for the purpose
of receiving such distribution on behalf of such person. For purposes of this
Section, “eligible distributee” shall include the Participant, his or her spouse
or his or her former spouse who is an alternate payee under a qualified domestic
relations order within the meaning of section 414(p) of the Code and, effective
January 1, 2010, the Participant’s Beneficiary who is not the Participant’s
spouse or former spouse. Notwithstanding the foregoing, an eligible distributee
shall not be entitled to elect to have less than the total amount of such
distribution transferred as a rollover contribution unless the amount to be
transferred equals at least $500.

 

33



--------------------------------------------------------------------------------

Section 7.7 Withholding Requirements. Any benefit payment made under the Plan
will be subject to any applicable income tax withholding requirements.

Section 7.8 Special Rules Applicable to Calculations of Lump Sum Distributions.
Notwithstanding anything contained herein to the contrary, if a lump sum
distribution is paid to a Participant prior to the Participant’s Normal
Retirement Age and prior to May 23, 2007, the portion of any lump sum payment
made under Section 7.2(c), Option 2, or Section 7.3(b)(1) that, in either case,
is attributable to the Participant’s Cash Balance Account shall be the greater
of (x) the balance credited to the Participant’s Cash Balance Account as of the
last day of the month immediately preceding the date of such distribution and
(y) the Actuarial Equivalent of the Participant’s Accrued Benefit.

Section 7.9 Participant’s Death During Qualified Military Service. Effective
January 1, 2007, in the case of a Participant who dies while performing Military
Service, the Beneficiaries of such Participant shall be entitled to any
additional benefits, if any (other than benefit accruals relating to the period
of Military Service), provided under the Plan had the Participant resumed
employment with an Employer and then terminated such employment on account of
such Participant’s death.

ARTICLE 8

LIMITATIONS ON BENEFITS

Section 8.1 Statutory Limits. The provisions of this Section shall be effective
for any “Limitation Year” (as defined below) solely to the extent required by
the Code or Regulations for such year.

 

34



--------------------------------------------------------------------------------

Notwithstanding any other provision of the Plan to the contrary, the amount of
the Participant’s annual benefit (as defined below) accrued, distributable or
payable at any time under the Plan shall be limited to an amount such that such
annual benefit and the aggregate annual benefit of the Participant under all
other defined benefit plans maintained by the Employer or any other Affiliate
does not exceed the lesser of:

(i) $160,000 (as increased to reflect the cost of living adjustments provided
under section 415(d) of the Code), multiplied by a fraction (not exceeding 1 and
not less than 1/10th), the numerator of which is the Participant’s years of
participation (within the meaning of Treasury Regulation section
1.415(b)-1(g)(1)(ii)) and the denominator of which is 10; or

(ii) an amount equal to 100% of the Participant’s average compensation for the
three consecutive calendar years in which his or her compensation was the
highest (as determined in accordance with Treasury Regulation section
1.415(b)-1(a)(5)) and which are included in his or her years of service (within
the meaning of Treasury Regulation section 1.415(b)-1(g)(2)(ii)) with the
Employers multiplied by a fraction (not exceeding 1 and not less than 1/10th),
the numerator of which is the Participant’s years of service and the denominator
of which is 10.

The dollar amount set forth in clause (i) of the preceding paragraph shall be
actuarially reduced in accordance with Treasury Regulation section 1.415(b)-1(d)
if the Participant’s Pension Starting Date occurs prior to the Participant’s
attainment of age 62. If the Participant’s Pension Starting Date occurs after
the Participant attains age 65, such dollar amount shall be actuarially
increased in accordance with Treasury Regulation section 1.415(b)-1(e).

A Participant’s “annual benefit” shall mean the Participant’s accrued benefit
payable annually in the form of a straight life annuity, as determined in, and
accordance with, Treasury Regulation section 1.415(b)-1(b). If the annual
benefit is payable in a form other than a single life annuity, the annual
benefit shall be adjusted to the Actuarial Equivalent of a single life annuity
using the assumptions of the following sentences; provided, however, that no
adjustment

 

35



--------------------------------------------------------------------------------

shall be required for survivor benefits payable to a surviving Spouse under a
Qualified Joint and Survivor Annuity (as described in Section 7.2(b)) to the
extent such benefits would not be payable if the Participant’s annual benefit
were paid in another form.

Effective for Plan Years beginning January 1, 2004 and January 1, 2005, for any
form of benefit subject to section 417(e)(3) of the Code, a Participant’s annual
benefit shall be the greater of (i) the amount computed using the interest rate
and mortality table specified under subdivision (3) of Article 2 (relating to
definition of Actuarial Equivalent) as in effect and (ii) the amount computed
using an interest rate assumption of 5.5% and the applicable mortality table
under Treasury Regulation section 1.417(e)-1(d)(2) (the “Applicable Mortality
Table”). Effective for Plan Years beginning on or after January 1, 2006, for any
form of benefit subject to section 417(e)(3) of the Code, a Participant’s annual
benefit shall be the greatest of (i) the amount computed using the interest rate
and mortality table specified under subdivision (3) of Article 2 (relating to
definition of Actuarial Equivalent) as in effect, (ii) the amount computed using
an interest rate assumption of 5.5% and the Applicable Mortality Table and
(iii) the amount computed using the applicable interest rate under Treasury
Regulation section 1.417(e)-1(d)(3) and the Applicable Mortality Table, divided
by 1.05. Effective for Plan Years beginning on or after January 1, 2006, for any
form of benefit not subject to section 417(e)(3) of the Code, a Participant’s
annual benefit shall be determined in accordance with Treasury Regulation
section 1.415(b)-1(c). An individual’s “annual benefit” under any other defined
benefit plan maintained by the Employer and Affiliate shall be as determined
pursuant to the provisions of section 415 of the Code and the Regulations issued
thereunder the terms of such plan.

Notwithstanding the foregoing provisions of this Section, the limitation
provided by this Section shall not apply to a Participant who has not at any
time participated in a defined

 

36



--------------------------------------------------------------------------------

contribution plan maintained by any Employer and whose annual benefit under the
Plan does not exceed $10,000 multiplied by a fraction (not exceeding 1 and not
less than 1/10th) the numerator of which is the Participant’s years of service
(within the meaning of Treasury Regulation section 1.415(b)-1(g)(2)(ii))) and
the denominator of which is 10.

For purposes of this Section, the term “compensation” shall have the meaning set
forth in section 415(c)(3) of the Code and the applicable Regulations, the term
“defined contribution plan” shall have the meaning set forth in Treasury
Regulation section 1.415(c)-1(a)(2), the term “defined benefit plan” shall have
the meaning set forth in Treasury Regulation section 1.415(b)-1(a)(2) and the
term “Employer” shall include the Employers and all corporations and entities
required to be aggregated with any of the Employers pursuant to section 414(b)
and (c) of the Code as modified by section 415(h) of the Code.

Section 8.2 Restrictions on Benefits. (a) The annual Plan payments to a
Participant in the Restricted Group (as defined below) for any Plan Year may not
exceed an amount equal to the annual payments that would be made to or on behalf
of the Participant under:

(i) a single life annuity that is equal to the Participant’s Accrued Benefit and
any other Benefits (as defined below) to which the Participant is entitled under
the Plan (disregarding any Social Security supplement within the meaning of
section 1.411(a)-7(c)(4)(ii) of the Treasury Regulations), plus

(ii) the amount of any payment to which the Participant is entitled as a Social
Security supplement under the Plan.

(b) Application of Restriction. The restriction set forth in paragraph (a) of
this Section (relating to restrictions on benefits) shall not apply to any
payment if any of the following conditions is satisfied at the date as of which
the payment is to be made:

 

37



--------------------------------------------------------------------------------

(i) after reduction to reflect the present value of all Benefits payable to or
on behalf of the Participant under the Plan, the value of the Plan’s assets
would equal or exceed 110% of the value of the Plan’s current liabilities, as
defined in section 412(l)(7) of the Code;

(ii) the present value of the Benefits payable to or on behalf of the
Participant under the Plan is less than 1% of the value of the Plan’s current
liabilities, as defined in section 412(l)(7) of the Code; or

(iii) the present value of the Benefits payable to or on behalf of the
Participant under the Plan does not exceed $5,000 (or such greater amount as may
be set forth in section 411(a)(11)(A) of the Code).

(c) Plan Termination Rule. In the event of termination of the Plan, the benefit
of any Participant in the Restricted Group shall be limited to a benefit that is
nondiscriminatory under section 401(a)(4) of the Code.

(d) Definitions. For purposes of this Section:

(i) “Restricted Group” consists of the highly compensated employees and highly
compensated former employees (within the meaning of section 414(q) of the Code)
of the Employer and its Affiliates, but the total number in the Restricted Group
for any calendar year shall be limited to 25 and shall consist of those highly
compensated active and highly compensated former employees with the greatest
compensation in the current or any prior year for which compensation information
is available.

(ii) The term “Benefit” includes, without limitation, any periodic income from
the Plan, any withdrawal values payable to a living employee under the Plan, any
Plan loans in excess of the amounts set forth in section 72(p)(2)(A) of the Code
and any Plan death benefits not provided for by insurance on the employee’s or
former employee’s life.

(iii) The “current liability” of the Plan as of any date may be based on the
current liability reported on Schedule B of the Plan’s most recent, timely-filed
Form 5500 or 5500 C/R. For purposes of this Section, the value of the Plan’s
assets shall be determined on the same date as of which the current liability is
determined.

(e) Effective Date. The restrictions set forth in this Section shall cease to be
in effect when (i) a condition set forth in subparagraph (b)(i), (b)(ii) or
(b)(iii) above is satisfied, (ii) the Participant is not in the Restricted
Group, (iii) the Plan is terminated and the benefit received by

 

38



--------------------------------------------------------------------------------

the Participant is nondiscriminatory or (iv) such restrictions are not required
to be applied to such payment under the Code or Regulations.

Section 8.3 Benefit Restrictions as a Result of Funding. (a) Notwithstanding any
provision of the Plan to the contrary, the following benefit restrictions shall
apply if the Plan’s “Adjusted Funding Target Attainment Percentage” (the
“AFTAP”), as defined in section 436(j) of the Code, is at or below the following
levels.

(i) If the Plan’s AFTAP is 60% or greater but less than 80% for a Plan Year, the
Plan shall not pay any prohibited payment (as defined in subparagraph (a)(iv)
below) after the valuation date for the Plan Year to the extent the amount of
the payment exceeds the lesser of (x) 50% of the amount of the payment which
could be made without regard to the restrictions under this Section and (y) the
present value (determined pursuant to guidance prescribed by the Pension Benefit
Guaranty Corporation, using the interest and mortality assumptions under section
417(e) of the Code) of the maximum guarantee with respect to the Participant
under section 4022 of ERISA. Notwithstanding the preceding sentence, only one
such prohibited payment may be made with respect to any Participant during any
period of consecutive Plan Years to which the limitations under either clause
(x) or (y) of the preceding sentence apply. For purposes of this subparagraph, a
Participant, his or her Beneficiary and any alternate payee (as defined in
section 414(p)(8) of the Code) shall be deemed a single “Participant.”

(ii) If the Plan’s AFTAP is less than 60% for a Plan Year, the Plan shall not
pay any prohibited payment after the valuation date for the Plan Year.

(iii) During any period in which the Company is a debtor in a case under Title
11, United States Code (or similar federal or state law), the Plan shall not
make any prohibited payment. The preceding sentence shall not apply on or after
the date on which the Plan’s enrolled actuary certifies that the AFTAP is not
less than 100%.

(iv) For purposes of this subparagraph (a), the term “prohibited payment” means
(x) any payment, in excess of the monthly amount paid under a single life
annuity (plus any social security supplements payable with respect to the
Participant’s Accrued Frozen Benefit), to a Participant or Beneficiary whose
annuity starting date (as defined in section 417(f)(2) of the Code and any
regulations promulgated thereunder) occurs during any period a limitation under
subparagraph (a)(ii) or (iii) is in effect, (y) any payment for the purchase of
an irrevocable commitment from an insurer to pay benefits or (z) any other
payment specified by the Secretary of the Treasury by regulations.

 

39



--------------------------------------------------------------------------------

(b) In any Plan Year in which the Plan’s AFTAP for such Plan Year is less than
60%, benefit accruals under the Plan shall cease as of the valuation date for
the Plan Year. This restriction shall cease to apply with respect to any Plan
Year, effective as of the first day of the Plan Year, upon payment by the
Company or the Employers of a contribution (in addition to any minimum required
contribution under section 430 of the Code) equal to the amount sufficient to
result in an AFTAP of 60%.

(c) No amendment which has the effect of increasing Plan liabilities by reason
of increases in benefits, establishment of new benefits, changing the rate of
benefit accruals or the rate at which benefits become nonforfeitable shall take
effect during any Plan Year if the Plan’s AFTAP for such Plan Year is less than
80% or would be less than 80% after taking into account such amendment;
provided, however, that the preceding restriction shall not apply to an
amendment which provides for an increase in benefits under a formula which is
not based on a Participant’s compensation if the rate of such increase is not in
excess of the contemporaneous rate of increase in average wages of Participants
covered by the amendment; and provided, further, that such restriction shall
cease to apply with respect to any Plan Year, effective as of the first day of
the Plan Year (or if later, the effective date of the amendment), upon payment
by the Company or the Employers of a contribution as described in section
436(c)(2) of the Code.

(d) The Plan shall not provide an unpredictable contingent event benefit payable
with respect to any event occurring during any Plan Year if the AFTAP for such
Plan Year is less than 60% or would be less than 60% after taking into account
such occurrence; provided, however, such restriction shall cease to apply with
respect to any Plan Year, effective as of the first day of the Plan Year, upon
payment by the Company or the Employers of a contribution as described in
section 436(b)(2) of the Code. For purposes of this subparagraph (d), the term
“unpredictable

 

40



--------------------------------------------------------------------------------

contingent event benefit” means any benefit payable solely by reason of a plant
shutdown (or similar event, as determined by the Secretary of the Treasury), or
any event other than the attainment of any age, performance of any service,
receipt or derivation of any compensation, or occurrence of death or disability.

(e) To avoid benefit restrictions, the Company may take any action permitted by
section 436 of the Code and the regulations promulgated thereunder.

(f) The provisions of this Section are intended to comply with section 436 of
the Code and any regulations promulgated thereunder, and shall be construed to
comply therewith.

ARTICLE 9

SPECIAL PARTICIPATION AND DISTRIBUTION RULES

RELATING TO RECOMMENCEMENT OF EMPLOYMENT AND

EMPLOYMENT BY RELATED ENTITIES

Section 9.1 Recommencement of Employment by a Terminated Employee. (a) Rehire
Date Before Absence of 5 Years. If an Employee who has a Termination of
Employment recommences employment with an Employer before having a Period of
Severance of five years and, on the date of his or her rehire, the terms of such
Employee’s employment are not subject to a collective bargaining agreement that
does not provide for participation in this Plan, then either: (1) if such
Employee was a Participant on the date his or her employment terminated, such
Employee shall be Participant in the Plan as of his or her rehire date if he or
she is then an Eligible Employee or (2) if such Employee was not a Participant
on the date his or her employment terminated, such Employee shall not be an
Eligible Employee and shall not become a Participant. Notwithstanding clause
(1) of the preceding sentence, if an Employee described in the preceding
sentence who first became an employed by an Employer prior to January 1, 2001
was not at any time permitted to make the election described in Section 3.1(b)
(relating to

 

41



--------------------------------------------------------------------------------

eligibility for participation for employees who are not new hires) or was
permitted to make such election and elected to participate in the Plan but such
election was not given effect as a result of such Employee’s Termination of
Employment, such Eligible Employee shall be permitted to elect, in the time and
manner prescribed by the Administrator, to either (1) participate in the Plan as
of his or her rehire date or (2) participate in the ComEd Plan or the PECO Plan,
as applicable, at the time prescribed therein and have his or her accrued
benefit under the ComEd Plan or PECO Plan, as applicable, and related assets
transferred to the Plan in the manner described in Section 3.1(c) (relating to
transfer of benefits and assets to Plan). If an Employee makes the election
described in clause (1) of the preceding sentence, (a) the applicable Schedule
shall apply with respect to the Participant’s Accrued Frozen Benefit and
(b) such Employee shall not be entitled to a Transition Credit.

(b) Rehire Date After Absence of at Least 5 Years. If a Participant who has a
vested benefit under the Plan has a Termination of Employment and thereafter is
rehired by an Employer, such Participant shall remain a Participant upon his or
her rehire. If an Employee who has a Termination of Employment did not have a
vested benefit under the Plan or under either the ComEd Plan or the PECO Plan
recommences employment with an Employer after having a Period of Severance of at
least five years, such Employee shall become a Participant as of the date of his
or her rehire if he or she is then an Eligible Employee. If an Employee who has
a Termination of Employment had a vested benefit under either the ComEd Plan or
the PECO Plan recommences employment with an Employer after having a Period of
Severance of at least five years, such Employee shall not be an Eligible
Employee and shall not become a Participant upon such recommencement of
employment. Notwithstanding the preceding sentence, if an Employee described in
the preceding sentence who first became employed by an Employer prior

 

42



--------------------------------------------------------------------------------

to January 1, 2001 was not at any time permitted to make the election described
in Section 3.1(b) (relating to eligibility for participation for employees who
are not new hires) or was permitted to make such election and elected to
participate in the Plan but such election was not given effect as a result of
such Employee’s Termination of Employment, such Eligible Employee shall be
permitted to elect, in the time and manner prescribed by the Administrator, to
either (1) participate in the Plan as of his or her rehire date or
(2) participate in the ComEd Plan or the PECO Plan, as applicable, at the time
prescribed therein and have his or her accrued benefit under the ComEd Plan or
PECO Plan, as applicable, transferred to the Plan in the manner described in
Section 3.1(c) (relating to transfer of benefits and assets to Plan). The
accrued benefit under the ComEd Plan or the PECO Plan, as applicable, of an
Employee who elects to participate in the Plan shall be transferred to the Plan,
along with an appropriate amount of assets, and (a) the applicable Schedule
shall apply with respect to the Participant’s Accrued Frozen Benefit and
(b) such Employee shall not be entitled to a Transition Credit.

(c) Reestablishment of Cash Balance Account for Rehired Participant. If a
Participant whose Termination of Employment occurs before his or her
satisfaction of the Vesting Requirement recommences employment with an Employer
and becomes a Participant pursuant to paragraph (a) above, such Participant’s
Cash Balance Account shall be reinstated and credited with Investment Credits
for the Participant’s Period of Severance. If a Participant whose Termination of
Employment occurs after his or her satisfaction of the Vesting Requirement
receives a complete distribution of his or her benefit under the Plan and
subsequently recommences employment with an Employer as an Employee and becomes
a Participant pursuant to paragraph (b) above, a new Cash Balance Account shall
be established for such Participant as of such recommencement of employment.
Such new Cash Balance

 

43



--------------------------------------------------------------------------------

Account shall have an initial balance of zero and shall be credited with Service
Credits and Investment Credits solely for the Participant’s period of employment
thereafter.

Section 9.2 Suspension of Benefits. (a) Generally. If a Participant continues
employment by an Employer beyond the Participant’s Normal Retirement Age or,
except as provided in paragraph (b) below, if a former Employee again becomes an
Employee after his or her Normal Retirement Age, such Participant shall not be
entitled to receive any Pension during such employment. If such a Participant
was receiving a Pension, the Participant’s Cash Balance Account as of his or her
Pension Starting Date shall be restored and thereafter credited with Service
Credits and Investment Credits with respect to such period of employment and
Investment Credits from the Participant’s prior Pension Starting Date to the
date the Participant’s Cash Balance Account is so restored. Upon the
Participant’s Termination of Employment or subsequent Termination of Employment,
as the case may be, the Participant’s Accrued Benefit shall be the larger of
(i) the Participant’s Accrued Benefit as of the first day of the month
coinciding with or next following the Participant’s date of rehire, or Normal
Retirement Age, as the case may be, actuarially increased to reflect the later
termination date (for purposes of this clause (i), the Investment Credits
described in Section 6.1(d) with respect to such period of employment shall be
the actuarial increase to the Participant’s Accrued Benefit), and (ii) the
Actuarial Equivalent of the Participant’s Cash Balance Account, and the Accrued
Frozen Benefit, as of the Participant’s Termination of Employment, or subsequent
Termination of Employment, as the case may be, reduced in either case by the sum
of any Pension previously paid to the Participant plus interest thereon at the
rate described in subdivision (3) of Article 2 (relating to definition of
Actuarial Equivalent).

 

44



--------------------------------------------------------------------------------

(b) Circumstances under which a Rehired Employee’s Pension Payments may
Continue. Notwithstanding paragraph (a) above, a reemployed Participant who is
employed under circumstances that satisfy the applicable conditions for
continuation of payment of retirement benefits set forth in the Company’s policy
regarding the rehiring of retirees shall not have his or her Pension suspended
under this Section nor shall such reemployed Participant be prohibited from
commencing his or her Pension if he or she is otherwise eligible to commence
such Pension.

Section 9.3 Employment by Related Entities. If an individual is employed by an
entity that is an Affiliate, then any period of employment by such entity (but
only after such entity became an Affiliate) shall be taken into account solely
for the purpose of determining when or whether and when such individual is
eligible to participate in the Plan under Article 3 (relating to eligibility),
measuring such individual’s years of Vesting Service for purposes of the Vesting
Requirement and determining when such individual’s Termination of Employment
occurs for purposes of Article 7 (relating to distributions) to the same extent
such period would have been taken into account had such employment been with an
Employer.

Section 9.4 Leased Employees. If an individual who performed services as a
leased employee (within the meaning of section 414(n)(2) of the Code) of an
Affiliate becomes an Employee, or if an Employee becomes such a leased employee,
then any period as a leased employee shall be taken into account solely for the
purposes of determining whether and when such individual is eligible to
participate in the Plan under Article 3 (relating to eligibility), measuring
such individual’s years of Vesting Service for purposes of the Vesting
Requirement and determining when such individual’s Termination of Employment
occurs for purposes of Article 7 (relating to distributions) to the same extent
such period would have been taken into

 

45



--------------------------------------------------------------------------------

account had such service or employment been with an Employer. In addition, any
contributions or benefits provided under another plan to such leased employee by
his or her leasing organization shall be treated as provided under this Plan and
shall be taken into account under Section 8.1 (relating to statutory limits) to
the extent required under Treasury Regulation section 1.415(a)-1(f)(3). This
Section shall not apply to any period during which such a leased employee was
covered by a plan described in section 414(n)(5) of the Code and leased
employees do not constitute more than 20% of the Employer’s nonhighly
compensated work force. Notwithstanding the preceding sentences, an individual
who performed services only as a leased employee prior to January 1, 2001 shall
be treated as not performing an Hour of Service prior to January 1, 2001 solely
for the purposes of determining whether such individual qualifies as an Eligible
Employee under subdivision (15) of Article 2.

Section 9.5 Employees who Become Eligible Employees as a Result of Ceasing to be
Represented by IBEW Local Union 15. If an Employee who, on the day he or she
first performed an Hour of Service with an Employer, was a member of a
collective bargaining unit represented by IBEW Local Union 15 and who first
became employed by an Employer prior January 1, 2001 later ceases to be a member
of a collective bargaining unit represented by IBEW Local Union 15, such
Employee shall be permitted to elect, in the time and manner prescribed by the
Administrator, to either (a) continue to participate in the ComEd Plan or
(b) participate in this Plan as of the date he or she ceases to be a member of a
collective bargaining unit represented by IBEW Local Union 15 and have his or
her accrued benefit under the ComEd Plan and related assets transferred to the
Plan in the manner described in Section 3.1(c) (relating to transfer of benefits
and assets to Plan). If an Employee who, on the day he or she first performed an
Hour of Service with an Employer, was a member of a collective bargaining unit
represented by IBEW

 

46



--------------------------------------------------------------------------------

Local Union 15 and who first became employed by an Employer on or after
January 1, 2001 and participated in the Exelon Corporation Pension Plan for
Bargaining Unit Employees later becomes an Eligible Employee as a result of
ceasing to be a member of a collective bargaining unit represented by IBEW Local
Union 15, such Employee shall become a Participant as of the date he or she
ceases to be a member of a collective bargaining unit represented by IBEW Local
Union 15 and shall have his or her accrued benefit under the Exelon Corporation
Pension Plan for Bargaining Unit Employees and related assets transferred to the
Plan. If an Employee who, on the day he or she first performed an Hour of
Service with an Employer, was a member of a collective bargaining unit
represented by IBEW Local Union 15 and who first became employed by an Employer
on or after January 1, 2001 and who was a participant in the Commonwealth Edison
Company Service Annuity System later becomes a member of a collective bargaining
unit represented by IBEW Local Union 15, such Employee shall not become a
Participant in this Plan.

Section 9.6 Employees who Cease to be Eligible Employees as a Result of Becoming
Represented by IBEW Local Union 15. If an Employee ceases to be an Eligible
Employee as a result of becoming a member of a collective bargaining unit
represented by IBEW Local Union 15 and becomes a participant in the Exelon
Corporation Pension Plan for Bargaining Unit Employees or the Commonwealth
Edison Company Service Annuity System, such Employee shall have his or her
accrued benefit under this Plan and related assets transferred to the applicable
plan.

Section 9.7 Change in Employment Status or Transfer to Affiliate. Except as
otherwise provided herein, if an Employee who was a Participant transfers
employment to or is reemployed by an Employer or an Affiliate in a job
classification with respect to which similarly situated

 

47



--------------------------------------------------------------------------------

employees of such Employer or Affiliate are not eligible to participate in the
Plan but are instead either eligible to participate in another plan maintained
by such Employer or Affiliate or are not eligible to participate in any plan,
then such individual shall upon such transfer or reemployment participate in the
plan, if any, determined pursuant to rules established by the Company, which
rules may be set forth in a Supplement hereto.

ARTICLE 10

ADMINISTRATION

Section 10.1 The Administrator, the Investment Fiduciary and the Corporate
Investment Committee.

(a) The Administrator. The Company’s Vice President, Compensation & Benefits, or
such other person or committee appointed by the Chief Human Resources Officer
from time to time (such vice president or other person or committee, the
“Administrator”), shall be the “administrator” of the Plan, within the meaning
of such term as used in ERISA. In addition, the Administrator shall be the
“named fiduciary” of the Plan, within the meaning of such term as used in ERISA,
solely with respect to administrative matters involving the Plan and not with
respect to any investment of the Plan’s assets. The Administrator shall have the
following duties, responsibilities and rights:

(i) The Administrator shall have the duty and discretionary authority to
interpret and construe this Plan in regard to all questions of eligibility, the
status and rights of Participants, Beneficiaries and other persons under this
Plan, and the manner, time, and amount of payment of any distributions under
this Plan. The determination of the Administrator with respect to an Employee’s
years of Vesting Service, the amount of the Employee’s Compensation, and any
other matter affecting payments under the Plan shall be final and binding.
Benefits under the Plan shall be paid to a Participant or Beneficiary only if
the Administrator, in his or her discretion, determines that such person is
entitled to benefits.

 

48



--------------------------------------------------------------------------------

(ii) Each Employer shall, from time to time, upon request of the Administrator,
furnish to the Administrator such data and information as the Administrator
shall require in the performance of his or her duties.

(iii) The Administrator shall direct the Trustee to make payments of amounts to
be distributed from the Trust Fund under Article 7 (relating to distributions).
In addition, it shall be the duty of the Administrator to certify to the Trustee
the names and addresses of all Participants, the amounts of all Pensions, the
dates of death of Participants and all proceedings and acts of the Administrator
necessary or desirable for the Trustee to be fully informed as to the Pension to
be paid out of the Trust Fund.

(iv) The Administrator shall have all powers and responsibilities necessary to
administer the Plan, except those powers that are specifically vested in the
Investment Fiduciary, the Corporate Investment Committee or the Trustee.

(v) The Administrator may require a Participant or Beneficiary to complete and
file certain applications or forms approved by the Administrator and to furnish
such information requested by the Administrator. The Administrator and the Plan
may rely upon all such information so furnished to the Administrator.

(vi) The Administrator shall be the Plan’s agent for service of legal process
and forward all necessary communications to the Trustee.

(b) Removal of Administrator. The Chief Human Resources Officer shall have the
right at any time, with or without cause, to remove the Administrator (including
any member of a committee that constitutes the Administrator). The Administrator
may resign and the resignation shall be effective upon delivery of the written
resignation to the Chief Human Resources Officer. Upon the resignation, removal
or failure or inability for any reason of the Administrator to act hereunder,
the Chief Human Resources Officer shall appoint a successor. Any successor
Administrator shall have all the rights, privileges and duties of the
predecessor, but shall not be held accountable for the acts of the predecessor.
None of the Company, any member of the board of directors of the Company who is
not the Chief Human Resources Officer, nor any other person shall have any
responsibility regarding the retention or removal of the Administrator.

 

49



--------------------------------------------------------------------------------

(c) The Investment Fiduciary. The Company, acting through the Exelon Investment
Office, shall be the Investment Fiduciary and the “named fiduciary” of the Plan,
within the meaning of such term as used in ERISA, solely with respect to matters
involving the investment of assets of the Plan and, any contrary provision of
the Plan notwithstanding, in all events subject to the limitations contained in
section 404(a)(2) of ERISA and all other applicable limitations. The Investment
Fiduciary shall have the following duties, responsibilities and rights:

(i) The Investment Fiduciary shall be the “named fiduciary” for purposes of
directing the Trustee as to the investment of amounts held in the Trust Fund and
for purposes of appointing one or more investment managers as described in
ERISA.

(ii) The Investment Fiduciary shall submit to the Corporate Investment Committee
annual manager review results and such other reports and documents as may be
necessary for the Corporate Investment Committee to monitor the activities and
performance of the Investment Fiduciary.

(iii) Each Employer shall, from time to time, upon request of the Investment
Fiduciary, furnish to the Investment Fiduciary such data and information as the
Investment Fiduciary shall require in the performance of its duties.

(d) The Corporate Investment Committee. The Corporate Investment Committee shall
be responsible for overall monitoring of the performance of the Investment
Fiduciary. The Corporate Investment Committee shall have the following duties,
responsibilities and rights:

(i) The Corporate Investment Committee shall monitor the activities and
performance of the Investment Fiduciary and shall review annual manager review
results and any other reports and documents submitted by the Investment
Fiduciary.

(ii) The Corporate Investment Committee shall have authority to approve asset
allocation recommendations of the Investment Fiduciary, and approve the
retention or firing of any investment consultant (but not any investment
manager), custodian or trustee, as recommended by the Investment Fiduciary.

 

50



--------------------------------------------------------------------------------

(iii) The Corporate Investment Committee shall have the right at any time, with
or without cause, to remove one or more employees of the Exelon Investment
Office or to appoint another person or committee to act as Investment Fiduciary.
Any successor Investment Fiduciary shall have all the rights, privileges and
duties of the predecessor, but shall not be held accountable for the acts of the
predecessor.

The power and authority of the Corporate Investment Committee with respect to
the Plan shall be limited solely to the monitoring and removal of the Investment
Fiduciary and approval of the recommendations specified in clause (ii) above.
The Corporate Investment Committee shall have no responsibility for making
investment decisions, appointing or firing investment managers or for any other
duties or responsibilities with respect to the Plan, other than those
specifically listed herein.

(e) Status of Administrator, the Investment Fiduciary and the Corporate
Investment Committee. The Administrator, any person acting as, or on behalf of,
the Investment Fiduciary, and any member of the Corporate Investment Committee
may, but need not, be an Employee, trustee or officer of an Employer and such
status shall not disqualify such person from taking any action hereunder or
render such person accountable for any distribution or other material advantage
received by him or her under this Plan, provided that no Administrator, person
acting as, or on behalf of, the Investment Fiduciary, or any member of the
Corporate Investment Committee who is a Participant shall take part in any
action of the Administrator or the Investment Fiduciary on any matter involving
solely his or her rights under this Plan.

(f) Notice to Trustee of Members. The Trustee shall be notified as to the names
of the Administrator and the person or persons authorized to act on behalf of
the Investment Fiduciary.

 

51



--------------------------------------------------------------------------------

(g) Allocation of Responsibilities. Each of the Administrator, the Investment
Fiduciary and the Corporate Investment Committee may allocate their respective
responsibilities and may designate any person, persons, partnership or
corporation to carry out any of such responsibilities with respect to the Plan.
Any such allocation or designation shall be reduced to writing and such writing
shall be kept with the records of the Plan.

(h) General Governance. Each of the Administrator, the Investment Fiduciary and
the Corporate Investment Committee may act at a meeting or by written consent
approved by a majority of its respective members, as applicable. The Corporate
Investment Committee shall elect one of its members as chairman and appoint a
secretary, who may or may not be a member of such Committee. The secretary of
the Corporate Investment Committee shall keep a record of all meetings and
forward all necessary communications to the Employers or the Trustee. All
decisions of the Corporate Investment Committee shall be made by the majority,
including actions taken by written consent. The Administrator, the Investment
Fiduciary and the Corporate Investment Committee may adopt such rules and
procedures as it deems desirable for the conduct of its affairs, provided that
any such rules and procedures shall be consistent with the provisions of the
Plan.

(i) Indemnification. The Employers hereby jointly and severally indemnify the
Administrator, the persons employed in the Exelon Investment Office, the members
of the Corporate Investment Committee, the Chief Human Resources Officer, and
the directors, officers and employees of the Employers and each of them, from
the effects and consequences of their acts, omissions and conduct in their
official capacity with respect to the Plan (including but not limited to
judgments, attorney fees and costs with respect to any and all related claims,
subject to the Company’s notice of and right to direct any litigation, select
any counsel or advisor, and

 

52



--------------------------------------------------------------------------------

approve any settlement), except to the extent that such effects and consequences
result from their own willful misconduct. The foregoing indemnification shall be
in addition to (and secondary to) such other rights such persons may enjoy as a
matter of law or by reason of insurance coverage of any kind.

(j) No Compensation. None of the Administrator, any person employed in the
Exelon Investment Office nor any member of the Corporate Investment Committee
may receive any compensation or fee from the Plan for services as the
Administrator, Investment Fiduciary or a member of the Corporate Investment
Committee; provided, however that nothing contained herein shall preclude the
Plan from reimbursing the Company or any Affiliate for compensation paid to any
such person if such compensation constitutes “direct expenses” for purposes of
ERISA. The Employers shall reimburse the Administrator, the persons employed in
the Exelon Investment Office and the members of the Corporate Investment
Committee for any reasonable expenditures incurred in the discharge of their
duties hereunder.

(k) Employ of Counsel and Agents. The Administrator, the Investment Fiduciary
and the Corporate Investment Committee may employ such counsel (who may be
counsel for an Employer) and agents and may arrange for such clerical and other
services as each may require in carrying out its respective duties under the
Plan.

Section 10.2 Claims Procedure. Any Participant or distributee who believes he or
she is entitled to benefits in an amount greater than those which he or she is
receiving or has received may file a claim with the Administrator. Such a claim
shall be in writing and state the nature of the claim, the facts supporting the
claim, the amount claimed, and the address of the claimant. The Administrator
shall review the claim and, unless special circumstances require an extension

 

53



--------------------------------------------------------------------------------

of time, within 90 days after receipt of the claim, give notice to the claimant,
either in writing by registered or certified mail or in an electronic
notification, of the Administrator’s decision with respect to the claim. Any
electronic notice delivered to the claimant shall comply with the standards
imposed by applicable Regulations. If the Administrator determines that special
circumstances require an extension of time for processing the claim, the
claimant shall be so advised in writing within the initial 90-day period and in
no event shall such an extension exceed 90 days. The extension notice shall
indicate the special circumstances requiring an extension of time and the date
by which the Administrator expects to render the benefit determination. The
notice of the decision of the Administrator with respect to the claim shall be
written in a manner calculated to be understood by the claimant and, if the
claim is wholly or partially denied, the Administrator shall notify the claimant
of the adverse benefit determination and shall set forth the specific reasons
for the adverse determination, the references to the specific Plan provisions on
which the determination is based, a description of any additional material or
information necessary for the claimant to perfect the claim, an explanation of
why such material or information is necessary, and a description of the claim
review procedure under the Plan and the time limits applicable to such
procedures, including a statement of the claimant’s right (subject to the
limitations described in Section 13.11 (relating to statute of limitations for
actions under the Plan) and 13.12 (relating to forum for legal actions under the
Plan)) to bring a civil action under section 502 of ERISA following an adverse
benefit determination on review. The Administrator shall also advise the
claimant that the claimant or the claimant’s duly authorized representative may
request a review by the Chief Human Resources Officer (or such other officer
designated from time to time by the Chief Human Resources Officer) of the
adverse benefit determination by filing with such officer, within 60 days after
receipt of a notification of an

 

54



--------------------------------------------------------------------------------

adverse benefit determination, a written request for such review. The claimant
shall be informed that, within the same 60-day period, he or she (a) may be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to the claimant’s claim
for benefits and (b) may submit to the officer written comments, documents,
records and other information relating to the claim for benefits. If a request
is so filed, review of the adverse benefit determination shall be made by the
officer within, unless special circumstances require an extension of time, 60
days after receipt of such request, and the claimant shall be given written
notice of the officer’s final decision. If the officer determines that special
circumstances require an extension of time for processing the claim, the
claimant shall be so advised in writing within the initial 60-day period and in
no event shall such an extension exceed 60 days. The extension notice shall
indicate the special circumstances requiring an extension of time and the date
by which the officer expects to render the determination on review. The review
of the officer shall take into account all comments, documents, records and
other information submitted by the claimant relating to the claim, without
regard to whether such information was submitted or considered in the initial
benefit determination. The notice of the final decision shall include specific
reasons for the determination and references to the specific Plan provisions on
which the determination is based and shall be written in a manner calculated to
be understood by the claimant.

Section 10.3 Notices to Participants, Etc. All written notices, reports and
statements given, made, delivered or transmitted to a Participant or Beneficiary
or any other person entitled to or claiming benefits under the Plan shall be
deemed to have been duly given, made or transmitted when mailed by first class
mail with postage prepaid and addressed to the Participant or Beneficiary or
such other person at the address last appearing on the records of the

 

55



--------------------------------------------------------------------------------

Administrator. A Participant or Beneficiary or other person may record any
change of his or her address from time to time by written notice filed with the
Administrator.

Section 10.4 Responsibility to Advise Administrator of Current Address. Each
person entitled to receive a payment under the Plan shall file with the
Administrator in writing his or her complete mailing address and each change
therein. A check or communication mailed to any person at his or her address on
file with the Administrator shall be deemed to have been received by such person
for all purposes of the Plan, and neither the Administrator, the Employers nor
the Trustee shall be obliged to search for or ascertain the location of any
person. If the Administrator shall be in doubt as to whether payments are being
received by the person entitled thereto, it shall, by registered mail addressed
to the person concerned at his or her last address known to the Administrator,
notify such person that all future Pension payments will be withheld until such
person submits to the Administrator evidence of his or her continued life and
his or her proper mailing address.

Section 10.5 Notices to Employers or Administrator. Written directions, notices
and other communications from Participants or Beneficiaries or any other persons
entitled to or claiming benefits under the Plan to the Employers or the
Administrator shall be deemed to have been duly given, made or transmitted
either when delivered to such location as shall be specified upon the form
prescribed by the Administrator for the giving of such directions, notices and
other communications or when mailed by first class mail with postage prepaid and
addressed to the addressee at the address specified upon such forms.

Section 10.6 Responsibility to Furnish Information and Sign Documents. Each
person entitled to a payment under the Plan shall furnish such information and
data, including birth

 

56



--------------------------------------------------------------------------------

certificates or other evidence of age satisfactory to the Administrator, and
sign such documents as may reasonably be requested by the Administrator or the
Trustee in connection with the administration of the Plan.

Section 10.7 Records. Each of the Administrator, the Investment Fiduciary and
the Corporate Investment Committee shall keep a record of all of their
respective proceedings, if any, and shall keep or cause to be kept all books of
account, records and other data as may be necessary or advisable in their
respective judgment for the administration of the Plan, the administration of
the investments of the Plan or the monitoring of the investment activities of
the Plan, as applicable.

Section 10.8 Actuary to be Employed. The Company or the Investment Fiduciary
shall engage an actuary to do such technical and advisory work as the Company or
the Investment Fiduciary may request, including analyses of the experience of
the Plan from time to time, the preparation of actuarial tables for the making
of computations thereunder, and the submission to the Company or the Investment
Fiduciary of an annual actuarial report, which report shall contain information
showing the financial condition of the Plan, a statement of the contributions to
be made by the Employers for the ensuing year, and such other information as may
be requested by the Company or the Investment Fiduciary.

Section 10.9 Funding Policy. The Company shall establish a funding policy and
method consistent with the objectives of the Plan and the requirements of Title
I of ERISA and shall communicate such policy and method, and any changes in such
policy and method, to the Investment Fiduciary.

 

57



--------------------------------------------------------------------------------

Section 10.10 Electronic Media. Notwithstanding any provision of the Plan to the
contrary and for all purposes of the Plan, to the extent permitted by the
Administrator and any applicable law or Regulation, the use of electronic
technologies shall be deemed to satisfy any written notice, consent, delivery,
signature, disclosure or recordkeeping requirement under the Plan, the Code or
ERISA to the extent permitted by or consistent with applicable law and
Regulations. Any transmittal by electronic technology shall be deemed delivered
when successfully sent to the recipient, or such other time specified by the
Administrator.

Section 10.11 Correction of Error. If it comes to the attention of the
Administrator that an error has been made in the amount of benefits payable, or
paid, to any Participant or Beneficiary under the Plan, the Administrator shall
be permitted to correct such error by whatever means that the Administrator, in
its sole discretion determines, including by offsetting future benefits payable
to the Participant or Beneficiary or requiring repayment of benefits to the
Plan, except that no adjustment need be made with respect to any Participant or
Beneficiary whose benefit has been distributed in full prior to the discovery of
such error.

ARTICLE 11

PARTICIPATION BY OTHER EMPLOYERS

Section 11.1 Adoption of Plan. With the consent of the Company, any entity may
become a participating Employer under the Plan with respect to all or a
designated group of its employees by taking such action as shall be necessary or
desirable to adopt the Plan and executing and delivering such instruments as may
be necessary or desirable to put the Plan into effect with respect to such
entity.

Section 11.2 Withdrawal from Participation. Any Employer shall terminate its
participation in the Plan at any time, under such circumstances as the Company
may provide, by

 

58



--------------------------------------------------------------------------------

delivering to the Company a duly certified copy of a resolution of its board of
directors (or other governing body) to that effect, or by ceasing to be a member
of the same controlled group as the Company (within the meaning of section
1563(a) of the Code).

Section 11.3 Company and Administrator as Agent for Employers. Each entity which
shall become a participating Employer pursuant to Section 11.1 (relating to
adoption of the Plan) or Article 12 (relating to continuance by a successor) by
so doing shall be deemed to have appointed the Company and the Administrator its
agent to exercise on its behalf all of the powers and authorities hereby
conferred upon the Company and the Administrator by the terms of the Plan,
including, but not by way of limitation, the power to amend and terminate the
Plan. The authority of the Company and the Administrator to act as such agent
shall continue unless and until the portion of the Trust held for the benefit of
Employees of the particular Employer and their Beneficiaries is set aside in a
separate trust as provided in Section 15.2 (relating to establishment of
separate plan).

ARTICLE 12

CONTINUANCE BY A SUCCESSOR

In the event that an Employer is reorganized by way of merger, consolidation,
transfer of assets or otherwise, so that another entity succeeds to all or
substantially all of the Employer’s business, such successor entity may be
substituted for the Employer under the Plan by adopting the Plan and becoming a
party to the Trust agreement. If, within 90 days following the effective date of
any such reorganization, such successor entity shall not have elected to become
a party to the Plan, or if the Employer adopts a plan of complete liquidation
other than in connection with a reorganization, the Plan shall be automatically
terminated with respect to Employees of such Employer as of the close of
business on the 90th day following the effective date of such

 

59



--------------------------------------------------------------------------------

reorganization or as of the close of business on the date of adoption of such
plan of complete liquidation, as the case may be. If such successor entity is
substituted for the Employer by electing to become a party to the Plan as
described above, then, for all purposes of the Plan, employment with such
successor entity and compensation paid by such successor entity shall be
considered to be employment with, and Compensation paid by, an Employer.

ARTICLE 13

MISCELLANEOUS

Section 13.1 Expenses. The expenses of the Trustee in the administration of the
Trust Fund, including compensation, if any, to the Trustee for its services,
shall be paid by the Company or the Employers. All costs and expenses incurred
in the operation of the Trust Fund, to the extent not described in the preceding
sentence, and all costs and expenses incurred in the operation of the Plan or
the Trust Fund, as applicable, including, but not limited to, “direct expenses”
incurred in administering the Plan and the Trust Fund (including compensation
paid to any employee of an Employer or an Affiliate who is engaged in the
administration of the Plan or the Trust Fund), the expenses of the
Administrator, the Investment Fiduciary and the Corporate Investment Committee,
the fees of counsel and any agents for the Trustee, the Administrator, the
Investment Fiduciary or the Corporate Investment Committee, and the fees of
investment managers that manage assets of the Trust Fund, as applicable, shall
be paid by the Trustee from the Trust Fund in such proportion as the Investment
Fiduciary, in its sole discretion, shall determine, to the extent such expenses
are not paid by the Employers and to the extent permitted under ERISA,
Regulations and other applicable laws. Notwithstanding the foregoing, the
Administrator or the Investment Fiduciary may authorize an Employer to act as an
agent of the Plan to pay any expenses, and the Employer shall be reimbursed from
the Trust Fund for such payments.

 

60



--------------------------------------------------------------------------------

Section 13.2 Non-Assignability. (a) In General. It is a condition of the Plan,
and all rights of each Participant and Beneficiary shall be subject thereto,
that no right or interest of any Participant or Beneficiary in the Plan shall be
assignable or transferable in whole or in part, either directly or by operation
of law or otherwise, including, but not limited to, by way of limitation,
execution, levy, garnishment, attachment, pledge or bankruptcy, but excluding
devolution by death or mental incompetency, and no right or interest of any
Participant or Beneficiary in the Plan shall be liable for, or subject to, any
obligation or liability of such Participant or Beneficiary, including claims for
alimony or the support of any Spouse.

(b) Exception for Qualified Domestic Relations Orders. Notwithstanding any
provision of the Plan to the contrary, if a Participant’s Accrued Benefit under
the Plan, or any portion thereof, shall be the subject of one or more Qualified
Domestic Relations Orders, such Accrued Benefit or portion thereof shall be paid
to the person and at the time and in the manner specified in any such order. The
Administrator or its agent, in its sole discretion, shall determine whether any
order constitutes a Qualified Domestic Relations Order under this paragraph (b).
A domestic relations order shall not fail to constitute a Qualified Domestic
Relations Order under this paragraph (b) solely because such order provides for
immediate payment to an alternate payee of the portion of the Participant’s
Accrued Benefit assigned to the alternate payee under the terms of such order.

Section 13.3 Employment Non-Contractual. Neither this Plan nor any action taken
by the Administrator or the Investment Fiduciary confers any right upon an
Employee to continue in employment with any Employer.

 

61



--------------------------------------------------------------------------------

Section 13.4 Limitation of Rights. A Participant or distributee shall have no
right, title or claim in or to any specific asset of the Trust Fund, but shall
have the right only to distributions from the Trust Fund on the terms and
conditions he or she herein provided. Neither this Plan nor any action taken by
the Administrator or the Investment Fiduciary shall obligate any Employer to
make contributions to the Trust in excess of the contributions authorized by the
board of directors of the Company or create any liability on an Employer for the
payment of Pensions under this Plan.

Section 13.5 Merger or Consolidation with Another Plan. A merger or
consolidation with, or transfer of assets or liabilities to, any other plan
shall not be effected unless the terms of such merger, consolidation or transfer
are such that each Participant, distributee, Beneficiary or other person
entitled to receive benefits from the Plan would, if the Plan were to terminate
immediately after the merger, consolidation or transfer, receive a benefit equal
to or greater than the benefit such person would be entitled to receive if the
Plan were to terminate immediately before the merger, consolidation, or
transfer.

Section 13.6 Construction. (a) General. Wherever used in the Plan, words in the
masculine gender shall include masculine or feminine gender, and, unless the
context otherwise requires, words in the singular shall include the plural, and
words in the plural shall include the singular. All references to employment or
the rehire or termination thereof shall refer to employment by any and all
Employers, and to the extent provided herein, and, to the extent required by
Section 3.2 (relating to transfers to affiliates) and Section 9.3 (relating to
employment by related entities), any and all Affiliates, unless the context
requires otherwise.

 

62



--------------------------------------------------------------------------------

(b) Definition of “Highly Compensated Employee”. Wherever applicable for
purposes of satisfying legal requirements applicable to the Plan, the term
“highly compensated employee” shall mean any Employee who performs service in
the determination year and who (a) is a 5%-owner (as determined under section
416(i)(1)(A)(iii) of the Code) at any time during the Plan Year or the preceding
Plan Year or (b) both (1) is paid compensation in excess of $80,000 (as adjusted
for increases in the cost of living in accordance with section 414(q)(1)(B)(ii)
of the Code) from an Employer for the preceding Plan Year, and (2) is in the
group of employees consisting of the top 20% of the employees of the Employer
and its Affiliates when ranked on the basis of compensation paid during such
preceding Plan Year.

Section 13.7 Applicable Law. Except to the extent preempted by applicable
federal law or otherwise provided under the terms of the Plan, the Plan and all
rights hereunder shall be governed by and construed in accordance with the laws
of the State of Illinois.

Section 13.8 Severability. If a provision of the Plan shall be held illegal or
invalid, the illegality or invalidity shall not affect the remaining parts of
the Plan and the Plan shall be construed and enforced as if the illegal or
invalid provision had not been included in the Plan.

Section 13.9 No Guarantee. None of the Administrator, the Investment Fiduciary,
the Corporate Investment Committee, the Employers, nor the Trustee in any way
guarantees the Trust from loss or depreciation nor the payment of any money that
may be or become due to any person from the Trust Fund or pursuant to the Plan.
Nothing herein contained shall be deemed to give any Participant, distributee,
or Beneficiary an interest in any specific part of the Trust Fund or any other
interest, right or claim except the right to receive benefits out of the Trust
Fund in accordance with the provisions of the Plan and the Trust Fund.

 

63



--------------------------------------------------------------------------------

Section 13.10 Military Service. Notwithstanding any provision of the Plan to the
contrary, contributions, benefits and Service with respect to Military Service
shall be provided in accordance with section 414(u) of the Code.

Section 13.11 Statute of Limitations for Actions under the Plan. Except for
actions to which the statute of limitations prescribed by section 413 of ERISA
applies, (a) no legal or equitable action relating to a claim for benefits under
section 502 of ERISA may be commenced later than one year after the claimant
receives a final decision from the Chief Human Resources Officer (or such other
officer designated from time to time by the Chief Human Resources Officer) in
response to the claimant’s request for review of the adverse benefit
determination and (b) no other legal or equitable action involving the Plan may
be commenced later than two years from the time the person bringing an action
knew, or had reason to know, of the circumstances giving rise to the action.
This provision shall not be interpreted to extend any otherwise applicable
statute of limitations, nor to bar the Plan or its fiduciaries from recovering
overpayments of benefits or other amounts incorrectly paid to any person under
the Plan at any time or bringing any legal or equitable action against any
party.

Section 13.12 Forum for Legal Actions under the Plan. Any legal action involving
the Plan that is brought by any Participant, any Beneficiary or any other person
shall be litigated in the federal courts located in the Northern District of
Illinois or the Eastern District of Pennsylvania, whichever is most convenient,
and no other federal or state court.

Section 13.13 Legal Fees. Any award of legal fees in connection with an action
involving the Plan shall be calculated pursuant to a method that results in the
lowest amount of fees being paid, which amount shall be no more than the amount
that is reasonable. In no event

 

64



--------------------------------------------------------------------------------

shall legal fees be awarded for work related to (a) administrative proceedings
under the Plan, (b) unsuccessful claims brought by a Participant, Beneficiary or
any other person, or (c) actions that are not brought under ERISA. In
calculating any award of legal fees, there shall be no enhancement for the risk
of contingency, nonpayment or any other risk nor shall there be applied a
contingency multiplier or any other multiplier. In any action brought by a
Participant, Beneficiary or any other person against the Plan, the
Administrator, any member of the Exelon Investment Office, any member of the
Corporate Investment Committee, the Chief Human Resources Officer, any Plan
fiduciary, the Company, its affiliates or their respective officers, directors,
employees, or agents (the “Plan Parties”), legal fees of the Plan Parties in
connection with such action shall be paid by the Participant, Beneficiary or
other person bringing the action, unless the court specifically finds that there
was a reasonable basis for the action.

ARTICLE 14

TOP-HEAVY PLAN REQUIREMENTS

Section 14.1 Top-Heavy Plan Determination. If as of the determination date (as
hereinafter defined) for any Plan Year the aggregate present value of (i) the
accrued benefits under the Plan and under all other defined benefit plans in the
aggregate group (as hereinafter defined) and (ii) the aggregate account balances
under all defined contribution plans in such aggregation group, in each case
with respect to all participants in such plans who are key employees (as defined
in section 416(i) of the Code) for such Plan Year, exceeds 60% of the aggregate
present value of accrued benefits and the account balances of all participants
in all such plans as of the determination date, then the Plan shall be a
top-heavy plan for such Plan Year and the requirements of Sections 14.3
(relating to minimum benefits for top-heavy years) and 14.4 (relating to
top-heavy vesting requirements) shall be applicable for such Plan Year as of the
first day thereof. If the Plan shall be a top-heavy plan for any Plan Year, such
requirements

 

65



--------------------------------------------------------------------------------

shall not be applicable for such subsequent Plan Year except to the extent
provided in Section 14.3 (relating to minimum benefits for top-heavy years).

Section 14.2 Definitions and Special Rules. (a) Definitions. For purposes of
this Article, the following definitions shall apply:

(i) Determination Date. The determination date for all plans in the aggregation
group shall be the last day of the preceding plan year, and the valuation date
applicable to a determination date shall be (a) in the case of a defined
contribution plan, the date as of which account balances are determined that is
coinciding with or immediately precedes the determination date, and (b) in the
case of a defined benefit plan, the date as of which the most recent actuarial
valuation for the plan year that includes the determination date is prepared,
except that if any such plan specifies a different determination or valuation
date, such different date shall be used with respect to such plan.

(ii) Aggregation Group. The aggregation group shall consist of (a) each plan of
an Employer in which a key employee is a participant, (b) each other plan that
enables such a plan to be qualified under section 401(a) of the Code, and
(c) any other plans of an Employer that the Company designates as part of the
aggregation group.

(iii) Key Employee. Key employee shall have the meaning set forth in section
416(i) of the Code.

(iv) Top-Heavy Compensation. Top-heavy compensation shall have the meaning set
forth in section 1.415(c)-2 of the Treasury Regulations.

(b) Special Rules. For the purpose of determining the accrued benefit or account
balance of a participant, the accrued benefit or account balance of any person
who has not been actively at work with an Employer at any time during the
one-year period ending on the determination date shall not be taken into account
pursuant to this Section, and any person who received a distribution from a plan
(including a plan that has terminated) in the aggregation group during the
one-year period ending on the determination date shall be treated as a
participant in such plan, and any such distribution shall be included in such
participant’s account balance or accrued benefit, as the case may be; provided,
however, that in the case of a

 

66



--------------------------------------------------------------------------------

distribution made for a reason other than a Participant’s severance from
employment, death or disability, this sentence shall be applied by substituting
“five-year period” for “one-year period”.

Section 14.3 Minimum Benefit for Top-Heavy Years. (a) The Pension to which a
Participant is entitled at Normal Retirement Age under Section 7.2 (relating to
form of distribution) shall in no event be less than two percent of the
Participant’s highest average compensation (as hereinafter defined) multiplied
by the number of the Participant’s years of Vesting Service, determined as
provided below, not in excess of ten. For purposes of this Section, (i) a
Participant’s years of Vesting Service shall mean his or her years of Vesting
Service but excluding any year of Vesting Service completed in a Plan Year for
which the Plan was not a top-heavy plan, and (ii) a Participant’s highest
average compensation shall be the annual average of his or her top heavy
compensation for the period of consecutive calendar years not exceeding 5 during
which the Participant’s top heavy compensation was the greatest, except that
calendar years after the last Plan Year for which the Plan was top-heavy shall
be disregarded.

(b) The provisions of paragraph (a) of this Section shall not apply with respect
to a Participant if, for each year in which the Plan is a top-heavy plan,
(i) the eligible employee’s Employer also maintains a defined contribution plan
which is included in the aggregation group for such year and (ii) under such
plan, contributions made and forfeitures allocated to each eligible employee
(other than key employees) equal 5% of such Participant’s top heavy compensation
for each Plan Year the Plan is top-heavy.

Section 14.4 Top-Heavy Vesting Requirements. If a Participant’s Termination of
Employment shall occur during a Plan Year for which a Plan is a top-heavy plan
as defined in section 416(i) of the Code and after the Participant shall have
completed at least three years of

 

67



--------------------------------------------------------------------------------

Vesting Service, the Participant shall be deemed to have satisfied the Vesting
Requirement and shall be entitled to the Pension described in Section 7.2
(relating to form of distribution).

ARTICLE 15

AMENDMENT, ESTABLISHMENT OF SEPARATE

PLAN AND TERMINATION

Section 15.1 Amendment. The board of directors of the Company (or a committee
thereof) may at any time and from time to time amend or modify this Plan in any
manner deemed by the board of directors of the Company to be necessary or
desirable, provided, however, that in the case of any amendment or modification
that would not result in an aggregate annual cost to the Company of more than
$50,000,000, the Plan may be amended or modified by action of the Chief Human
Resources Officer (with the consent of the Chief Executive Officer in the case
of a discretionary amendment or modification expected to result in an increase
in annual expense or liability account balance exceeding $250,000) or another
executive officer holding title of equivalent or greater. Any such amendment or
modification shall become effective on such date as the board (or committee
thereof) or executive shall determine and may apply to Participants in this Plan
at the time thereof as well as to future Participants, provided, however, that,
unless permitted by applicable law, no such amendment or modification which
reduces the basis for the computation of Pensions shall be retroactive as to
service prior to the date of such amendment or modification.

Section 15.2 Establishment of Separate Plan. If an Employer shall withdraw from
this Plan under Section 11.2 (relating to withdrawal from participation), the
Investment Fiduciary shall determine the portion of the Trust Fund held by the
Trustee which is applicable to the Participants of such Employer and direct the
Trustee to segregate such portion in a separate trust.

 

68



--------------------------------------------------------------------------------

Such separate trust shall thereafter be held and administered as a part of the
separate plan of such Employer.

Section 15.3 Termination of the Plan by an Employer. The Company may at any
time, by resolution adopted by its board of directors, terminate this Plan in
its entirety. In addition, any Employer may at any time terminate its
participation in this Plan by resolution adopted by its board of directors to
that effect. Contributions of an Employer to the Plan are conditioned on the
receipt from the Internal Revenue Service of an initial favorable determination
letter that this Plan and the Trust Fund as adopted by the Company meets the
requirements of section 401(a) of the Code and that the Trust Fund is exempt
from tax under section 501(a) of the Code, and if the Internal Revenue Service
shall refuse to issue such letter, any Employer may terminate its participation
in this Plan and direct the Trustee to pay and deliver to that Employer the
portion of the Trust Fund applicable to its contributions.

Section 15.4 Vesting and Distribution Upon Termination or Partial Termination.
Upon termination or partial termination of the Plan, the benefit as of the date
of termination or partial termination, as the case may be, of all affected
Participants shall be fully vested; provided, however, that full vesting shall
be required with respect to a termination or partial termination only to the
extent the Plan is then funded.

Allocation and distribution of the terminated portion of the Trust Fund shall
thereafter be made in accordance with the applicable requirements of ERISA and
the Code and with any applicable approval of the Pension Benefit Guaranty
Corporation (the “PBGC”). If the Administrator is notified by PBGC that PBGC is
unable to determine that the Trust Fund is sufficient to discharge when due all
obligations of the Plan with respect to benefits guaranteed by

 

69



--------------------------------------------------------------------------------

PBGC pursuant to section 4022 of ERISA, then the allocation and distribution of
such portion of the Trust Fund shall be made only under the direction of PBGC or
a United States district court pursuant to section 4044 of ERISA.

In the event that, after the termination of the Plan, any assets remain after
such allocation, such assets shall be paid to the Company. The portion of the
assets allocated to provide benefits to any person or group of persons may be
applied for the benefit of such person or persons by the distribution of cash,
continuance of the Trust Fund, establishment of a new Trust Fund, purchase of
annuities from an insurance company, or otherwise, as determined by the
Investment Fiduciary in its sole discretion; provided, however, that the benefit
of any Participant or former Participant who is married and has satisfied the
Vesting Requirement shall, unless such person shall elect otherwise, be paid in
the form set forth in Section 7.2(b) (relating to manner of distribution with
respect to married Participants) and, if the surviving Spouse of a deceased
Participant or deceased former Participant is entitled to receive a benefit
pursuant to Section 7.2(b) (relating to manner of distribution with respect to
married Participants) or Section 7.3 (relating to pre-retirement death
benefits), as the case may be, such benefit shall, unless such person shall
elect otherwise, be paid in the form set forth therein.

Contributions of an Employer to the Plan are conditioned on the receipt from the
Internal Revenue Service of an initial favorable determination letter that the
Plan and Trust Fund as adopted by the Company meet the requirements of section
401(a) of the Code and that the Trust Fund is exempt from tax under section
501(a) of the Code, and, in the event that the Internal Revenue Service shall
refuse to issue such letter, the Company may terminate the Plan and shall direct
the Trustee to pay and deliver the Trust Fund to the Company.

 

70



--------------------------------------------------------------------------------

Section 15.5 Trust Fund to Be Applied Exclusively for Participants and Their
Beneficiaries. Subject only to the provisions of Section 4.2 (relating to
limitation on contributions) and 15.4 (relating to vesting and distribution upon
termination or partial termination), and any other provision of the Plan to the
contrary notwithstanding, it shall be impossible for any part of the Trust Fund
to be used for or diverted to any purpose not for the exclusive benefit of
Participants and their beneficiaries and the payment of expenses in accordance
with Section 13.1 (relating to expenses) either by operation or termination of
the Plan, power of amendment or otherwise.

 

71



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer on this      day of December, 2010.

 

EXELON CORPORATION By  

 

  Chief Human Resources Officer

 

ATTEST:

 

Title  

 

 

72



--------------------------------------------------------------------------------

Exhibit A

Incentive Pay Plans

Exelon Corporation Annual Incentive Award Plan (or the equivalent cash incentive
award program applicable to employees in salary band VII or higher)

Exelon Corporation Quarterly Incentive Award Program



--------------------------------------------------------------------------------

Table T

Transition Credit Factors

 

Age on 12/31/2001

   Percentage    Age on 12/31/2001    Percentage <31    2.0    41    4.6 31   
2.4    42    4.7 32    2.8    43    4.8 33    3.2    44    4.9 34    3.6    45
   5.0 35    4.0    46    5.2 36    4.1    47    5.4 37    4.2    48    5.6 38
   4.3    49    5.8 39    4.4    50+    6.0 40    4.5      



--------------------------------------------------------------------------------

SCHEDULE A

PROVISIONS APPLICABLE TO

ACCRUED FROZEN BENEFIT

UNDER THE COMMONWEALTH EDISON COMPANY

SERVICE ANNUITY SYSTEM

 

1. APPLICATION

This Schedule shall apply only to a Participant who elects to participate in the
Plan pursuant to Section 3.1(b) of the Plan (relating to eligibility for
participation for employees other than new hires) or Section 9.1 of the Plan
(relating to recommencement of employment by terminated employee) and whose
accrued benefit under the ComEd Plan is transferred to the Plan pursuant to
Section 3.1(c) of the Plan (relating to transfer of benefits and assets to Plan)
or Section 9.1 of the Plan. The provisions of this Schedule shall govern with
respect to all matters relating to such a Participant’s Accrued Frozen Benefit.

 

2. DEFINED TERMS

For purposes of this Schedule A, capitalized terms used herein shall have their
respective meanings set forth in the Plan, except that the following words and
phrases shall have the following respective meanings when capitalized unless the
context clearly indicates otherwise:

 

  A. Accrued Frozen Benefit. The amount payable with respect to a Participant’s
accrued benefit under the ComEd Plan determined as of December 31, 2001
commencing on the first day of the month coinciding with or next following a
Participant’s Schedule A Normal Retirement Age, determined as if such amount
were payable in the form of a single life annuity for the life of the
Participant.

 

  B. Child. A Participant’s natural child born prior to the Participant’s
Pension Starting Date or a child adopted by a Participant prior to the
Participant’s Pension Starting Date.

 

  C. Consumer Price Index. The United States Bureau of Labor Statistics Consumer
Price Index (U.S. City Average 1967 = 100). Such term shall also mean such index
as it may from time to time be changed or, if it shall be discontinued, the most
nearly comparable index, appropriately adjusted to yield results comparable with
those which would have been produced if the index as defined in the preceding
sentence had been used, as determined by the Investment Fiduciary.

 

  D.

Credited Service. A Participant’s Credited Service includes the Participant’s
“credited service” as of the date he or she becomes a Participant, determined in
accordance with the provisions of the ComEd Plan as in effect on such date, and
the period beginning on the date the Participant becomes a Participant during
which the Participant shall have been an Employee, including, (a) any period

 

1



--------------------------------------------------------------------------------

 

during which the Participant is in Military Service, provided that the
Participant returns to the employ of an Employer within the period prescribed by
laws relating to the reemployment rights of persons in Military Service, (b) any
period for which back pay is awarded to the Participant and pursuant to which
award the Participant is required to receive credited service under the Plan,
(c) the period following Termination of Employment on account of a total and
permanent disability during which the Participant is receiving benefits under
any Employer’s long term disability plan and (d) as and to the extent provided
by resolutions of the board of directors of the Company, (i) any period of
employment by Affiliates or other companies, and (ii) any period of authorized
absence from such employment or from employment as an Eligible Employee. A
Participant’s periods of Credited Service before and after a Period of Severance
that is not included in the Participant’s Credited Service pursuant to the
preceding sentences shall be aggregated only if (i) the Participant completes at
least one year of Credited Service after such period of absence and (ii) the
number of years of such Period of Severance is less than five.

 

  E. Dependent Minor Child. A Child who, as of the time of the Participant’s
retirement or death, is under the age of 21 and qualifies as a dependent of the
Participant within the meaning of Section 152 of the Code.

 

  F. Dependent Disabled Child. A Child who, as of the time of the Participant’s
retirement or death, has a permanent physical or mental disability, as certified
by the medical director of the Company or by such other licensed physician
designated by the Administrator, that causes such Child to be unable to engage
in substantial gainful employment, and is a dependent of the Participant within
the meaning of Section 152 of the Code (determined by disregarding any age
limitation contained in Section 152 of the Code).

 

  G. Early Retirement Date. The date on which a Participant completes at least
ten years of Credited Service and attains at least age 50.

 

  H. Schedule A Actuarial Factors. The table specified by the Commissioner of
Internal Revenue for purposes of section 417(e)(3) of the Code (which, as of the
Effective Date, is the 1983 Group Annuity (unisex) Mortality Table (50% male,
50% female)) in effect on the date a determination hereunder occurs and an
interest rate assumption using the “applicable interest rate” as defined in
section 417(e)(3) of the Code for the month of November of the Plan Year
immediately preceding the Plan Year in which a determination hereunder occurs.

 

  I. Schedule A Normal Retirement Age. A Participant’s 65th birthday.

 

3. SPECIAL RULES REGARDING COMPUTATION OF BENEFIT

 

  A. Factors to Calculate Pension Paid Before Schedule A Normal Retirement Age

 

  1.

Pension Starting Date on or After Early Retirement Date and Prior to Schedule A
Normal Retirement Age. The Pension attributable to the

 

2



--------------------------------------------------------------------------------

 

Accrued Frozen Benefit of a Participant whose Termination of Employment occurs
on or after his or her Early Retirement Date and whose Pension commences prior
to his or her Schedule A Normal Retirement Age shall be computed by multiplying
such Participant’s Accrued Frozen Benefit by the applicable factor from Table
B-1.

 

  2. Pension Starting Date After Attainment of Age 60 but Prior to Early
Retirement Date. The Pension attributable to the Accrued Frozen Benefit of a
Participant whose Pension Starting Date occurs on or after such Participant’s
attainment of age 60 but prior to such Participant’s attainment of his or her
Early Retirement Date shall be such Participant’s Accrued Frozen Benefit without
any actuarial reduction.

 

  3. Pension Starting Date After Completion of Ten Years of Credited Service but
Prior to Attainment of Age 60. The Pension attributable to the Accrued Frozen
Benefit of a Participant whose Pension Starting Date occurs prior to such
Participant’s attainment of age 60 and prior to his or her attainment of his or
her Early Retirement Date, but after the Participant has completed at least ten
years of Credited Service, shall be (a) if the Participant’s Pension Starting
Date occurs on or after his or her attainment of age 50, the amount determined
by multiplying such Participant’s Accrued Frozen Benefit by the applicable
factor in Table F and (b) if the Participant’s Pension Starting Date occurs
prior to his or her attainment of age 50, the amount determined by actuarially
reducing the Participant’s Accrued Frozen Benefit using the factors in Table F
to reduce the Accrued Frozen Benefit from age 60 to age 50 and using the
Schedule A Actuarial Factors to reduce the Accrued Frozen Benefit to the
Participant’s Pension Starting Date.

 

  4. Pension Starting Date Prior to Attainment of Age 60 and Prior to Completion
of Ten Years of Credited Service. The Pension attributable to the Accrued Frozen
Benefit of a Participant whose Pension Starting Date occurs prior to such
Participant’s attainment of age 60 and prior to such Participant’s completion of
ten years of Credited Service shall be computed by reducing the Participant’s
Accrued Frozen Benefit by using the Schedule A Actuarial Factors to reduce the
Accrued Frozen Benefit to the Pension Starting Date.

 

  B. Distribution with Respect to Married Participants. Notwithstanding
Section 7.2(b) of the Plan, if a Participant will receive his or her Accrued
Benefit in the form of a Qualified Joint and Survivor Annuity, the payments
attributable to the Participant’s Accrued Frozen Benefit shall be calculated and
paid as follows:

 

  1.

Pension Starting Date After Attainment of Age 50. Annuity payments will be made
during the Participant’s lifetime in an amount equal to the annual Accrued
Frozen Benefit the Participant would have received if the Participant’s Accrued
Frozen Benefit were payable in the form of a single

 

3



--------------------------------------------------------------------------------

 

life annuity for the Participant’s lifetime reduced by the product of (i) 50% of
the annual amount of Accrued Frozen Benefit the Participant would have received
if the Participant’s Accrued Frozen Benefit were payable in the form of a single
life annuity for the Participant’s lifetime multiplied by (ii) 40% of the
applicable factor set forth in Table D.

Thereafter, if the Participant’s Spouse shall survive the Participant, such
Spouse shall receive during the remainder of the Spouse’s lifetime an annual
amount, payable monthly, equal to 50% of the annual amount the Participant would
have received if the Participant’s Accrued Frozen Benefit were payable as a
single life annuity for the Participant’s lifetime.

If the Participant survives the Spouse, such Participant shall receive during
the remainder of the Participant’s lifetime an annual amount payable monthly
equal to the annual amount the Participant would have received if the
Participant’s Frozen Benefit were payable as a single life annuity for the
Participant’s lifetime.

 

  2. Pension Starting Date Prior to Attainment of Age 50. Annuity payments will
be made during the Participant’s lifetime in an amount equal to the annual
Accrued Frozen Benefit the Participant would have received if the Participant’s
Accrued Frozen Benefit were payable in the form of a single life annuity for the
Participant’s lifetime multiplied by (i) an applicable factor determined by
using the Schedule A Actuarial Factors.

Thereafter, if the Participant’s Spouse shall survive the Participant, such
Spouse shall receive during the remainder of the Spouse’s lifetime an annual
amount, payable monthly, equal to 50% of the annuity payment prior to the
Participant’s death.

If the Participant survives the Spouse, the monthly annuity will continue to be
paid without any further adjustments during the remainder of the Participant’s
lifetime.

 

  C.

Post Retirement Adjustments. If a Participant’s Pension Starting Date occurs on
or after his or her 50th birthday and the Participant’s Accrued Frozen Benefit
is paid in a form other than a lump sum distribution, the annual Accrued Frozen
Benefit payable pursuant to this Schedule shall, subject to the limitations set
forth in this paragraph C., be adjusted each October 1 for the twelve-month
period then beginning by adding a post-retirement cost of living adjustment
computed by applying an adjustment percentage to the appropriate base specified
in this paragraph C. A Participant whose Pension Starting Date occurs prior to
his or her 50th birthday or who receives his or her Accrued Frozen Benefit in
the form of a lump sum distribution shall not be entitled to any post-retirement
cost of living adjustment under this Schedule. In addition, the post-retirement
cost of living adjustment shall apply only to the portion of a Participant’s
Accrued Benefit that is attributable to his or her Accrued Frozen Benefit.

 

4



--------------------------------------------------------------------------------

  1. The adjustment percentage shall equal, for each October 1, the percentage
by which the Consumer Price Index for the July immediately preceding such
October 1 exceeds the Consumer Price Index for the July immediately preceding
the twelve-month period beginning October 1 in which the Participant terminated
employment or payment of a Pension commenced; provided, however, that:

(a) If, as of such October 1, there shall be no such excess, the adjustment
percentage shall be deemed to be zero for the twelve-month period beginning on
such October 1.

(b) There shall be no negative adjustment percentage.

(c) The aggregate adjustment percentage for any twelve-month period beginning
October 1 shall never be lower than the aggregate adjustment percentage for the
preceding such period.

(d) If the percentage increase in the Consumer Price Index computed for the
twelve-month period beginning on October 1 does not exceed the aggregate
adjustment percentage for the preceding twelve-month period by at least three
percentage points, the aggregate adjustment percentage for the preceding
twelve-month period shall continue in effect during such twelve-month period
beginning on October 1.

(e) The aggregate adjustment percentage for any twelve-month period beginning on
October 1 shall not be more than seven percentage points greater than that for
the preceding twelve-month period. If the aggregate adjustment percentage for
any twelve-month period beginning on October 1 exceeds by more than seven
percentage points the aggregate adjustment percentage for the preceding
twelve-month period, the excess shall be carried over to succeeding twelve-month
periods until such excess is reduced to zero.

(f) The adjustment percentage for the twelve-month period beginning with the
October 1 next following the date the Participant’s Pension Starting Date shall
be the adjustment percentage determined in accordance with the preceding
provisions of this paragraph C. multiplied by a fraction the numerator of which
shall be the number of full calendar months between such date and such October 1
and the denominator of which shall be twelve.

 

  2.

To determine the amount of the monthly cost of living adjustment, the adjustment
percentage shall be applied to the first $500 per month of a Participant’s
Accrued Frozen Benefit, subject to a maximum monthly adjustment of $500 or, if
the monthly amount of such Accrued Frozen Benefit is less than $500 per month,
subject to a maximum monthly adjustment equal to the monthly Accrued Frozen
Benefit payment. To

 

5



--------------------------------------------------------------------------------

 

determine the amount of the adjustment made in the case of a Qualified Joint and
Survivor Annuity or surviving Spouse annuity payable pursuant to Section 7.3 of
the Plan to the surviving Spouse of a deceased Participant, a family pension
payable pursuant to Section 4.B. of this Schedule to a surviving Dependent Minor
Child or Children of a deceased Participant or a surviving dependent’s pension
payable pursuant to Section 4.C. of this Schedule to a surviving Dependent
Disabled Child or Children of a deceased Participant, the adjustment percentage
shall be applied to the first $250 per month of such annuity or pension, subject
to a maximum monthly adjustment of $175 ($250 in the case of a Qualified Joint
and Survivor Annuity) or, if the monthly amount of such annuity or pension is
less than $175 ($250 in the case of a Qualified Joint and Survivor Annuity),
subject to a maximum monthly adjustment equal to the monthly Accrued Frozen
Benefit payment.

 

  D. Lump Sum Value. If a Participant elects to receive his or her Accrued
Frozen Benefit in the form of a lump sum distribution as described in Option 2
of Section 7.2(c) of the Plan, the amount of the lump sum attributable to the
Participant’s Accrued Frozen Benefit shall be the greater of:

 

  1. the lump sum actuarial equivalent of the Participant’s Accrued Frozen
Benefit determined using the Schedule A Actuarial Factors, and

 

  2. an amount equal to the present value of the Participant’s Accrued Frozen
Benefit determined as of December 31, 2001 using a 6.5% discount rate and the
1983 Group Annuity (unisex) Mortality Table (50% male, 50% female), assuming the
Accrued Frozen Benefit otherwise payable at the Schedule A Normal Retirement Age
would commence at the later of the Participant’s attained age at December 31,
2001 or age 60 and credited with 6.5% interest for each Plan Year subsequent to
December 31, 2001 during which the Participant is a Participant, whether or not
such Participant is an Eligible Employee during such Plan Year.

With respect to a Participant’s lump sum value determined under subparagraph 1.
above, if the Participant’s Pension Starting Date occurs on or after his or her
50th birthday, the actuarial equivalent of the Participant’s Accrued Frozen
Benefit shall reflect the post retirement adjustments, if any, defined in
Paragraph 3.C of this Schedule.

 

4. OPTIONAL FORMS OF BENEFIT PAYABLE UPON RETIREMENT

In lieu of the forms of benefit available under Section 7.2 of the Plan, a
Participant may elect to have the portion of his or her Accrued Benefit
attributable to his or her Accrued Frozen Benefit paid in the following forms,
subject to Section 7.4 (relating to election and waiver procedures):

 

  A.

Optional Qualified Joint and Survivor Annuity: A Participant who is married on
the Participant’s Pension Starting Date may elect to receive a Qualified Joint
and

 

6



--------------------------------------------------------------------------------

 

Survivor Annuity described in Section 7.2(b) of the Plan (relating to manner of
distribution with respect to married Participants) with the portion of the
Pension payable to the Participant’s Spouse that is attributable to the
Participant’s Accrued Frozen Benefit of a percentage less than 50 of the Pension
the Participant would have received if the Participant’s Pension attributable to
his or her Accrued Frozen Benefit were payable in the form of a single-life
annuity for the Participant’s lifetime. A Qualified Joint and Survivor Annuity
described in this paragraph shall be payable at the same time and in the same
manner as described in Section 7.2(b) of the Plan (relating to manner of
distribution with respect to married Participant) and shall be computed in the
same manner as described in Section 3.B. of this Schedule (relating to special
rules regarding computation of benefits), except that the lesser percentage of
Pension designated by the Participant shall be used.

 

  B. Family Pension: A Participant who is not married on the Participant’s
Pension Starting Date and who, as of such date, has a Dependent Minor Child or
Dependent Minor Children may elect to receive his or her Accrued Frozen Benefit
in the form of a family pension payable in monthly payments for the
Participant’s lifetime and, thereafter, payable in monthly payments in equal
shares to each of the Participant’s Dependent Minor Children who have not yet
attained age 21. The annual amount of the family pension payable to the
Participant shall be the annual Accrued Frozen Benefit the Participant would
have received if the Participant’s Pension were payable in the form of a single
life annuity for the Participant’s lifetime, reduced by the product of (1) the
annual amount of the family pension designated by the Participant for the
Participant’s surviving Dependent Minor Child or Children which amount shall be
a percentage, not to exceed 50, of the annual amount of the Participant’s
Pension payable in the form of a single life annuity for the Participant’s
lifetime multiplied by (2) (i) if the Participant is at least age 50 on his or
her Pension Starting Date, the applicable factor set forth in Table E or (ii) if
the Participant is not at least age 50 on his or her Pension Starting Date, the
applicable factor determined by using the Schedule A Actuarial Factors. The
annual amount of the family pension payable after the Participant’s death to the
Participant’s Dependent Minor Child or Children who have not yet attained age 21
shall equal the percentage designated by the Participant, not to exceed 50, of
the annual amount of the Pension the Participant would have received if the
Participant’s Pension were payable in the form of a single life annuity for the
Participant’s lifetime.

 

  C.

Surviving Dependent’s Pension: A Participant who is not married on the
Participant’s Pension Starting Date and who, as of such date, has a Dependent
Disabled Child or Dependent Disabled Children may elect to receive his or her
Accrued Frozen Benefit in the form of a surviving dependent’s pension payable in
monthly payments for the Participant’s lifetime and, thereafter, payable in
monthly payments in equal shares to each of the Participant’s Dependent Disabled
Children who remain disabled. The annual amount of the surviving dependent’s
pension payable to the Participant shall be the annual Accrued Frozen Benefit
the Participant would have received if the Participant’s Pension were payable in
the

 

7



--------------------------------------------------------------------------------

 

form of a single life annuity for the Participant’s lifetime, reduced by the
product of (1) the annual amount of the surviving dependent’s pension designated
by the Participant for the Participant’s Dependent Disabled Child or Children,
which amount shall be a percentage, not to exceed 50, of the annual amount of
the Participant’s Pension payable in the form of a single life annuity for the
Participant’s lifetime multiplied by (2) (i) if the Participant is at least age
50 on his or her Pension Starting Date, 50% of the applicable factor set forth
in Table D, such factor to be determined based on the age of the other parent of
such Child or Children, at the Participant’s Pension Starting Date or the age
such other parent would have attained had such other parent survived or if, in
either case, the age of such other parent cannot be determined, the age of the
Participant or (ii) if the Participant is not at least age 50 on his or her
Pension Starting Date, the applicable factor determined by using the Schedule A
Actuarial Factors. The annual amount of the surviving dependent’s pension
payable after the Participant’s death to the Participant’s Dependent Disabled
Child or Children who remain disabled shall equal the percentage designated by
the Participant, not to exceed 50, of the annual amount of the Pension the
Participant would have received if the Participant’s Pension were payable in the
form of a single life annuity for the Participant’s lifetime.

 

  D. 75% Marital Annuity: A Participant who is married on the Participant’s
Annuity Starting Date may elect to receive a 75% marital annuity with a Service
Annuity payable to the Participant’s Spouse, if the Participant predeceases such
Spouse, of a percentage equal to 75 of the Service Annuity the Participant would
have received under Article 5 (relating to Service Annuities) if the
Participant’s Service Annuity were payable in semi-monthly payments for the
Participant’s lifetime. A 75% marital annuity described in this Section 6.2
shall be payable at the same time and in the same manner as described in
paragraph (b) of Section 6.1 (relating to annuities payable to married
Participants) and shall be the actuarial equivalent of the Service Annuity the
Participant would have received under Article 5 (relating to Service Annuities),
determined by using the annual interest rate specified under section 417(e) of
the Code for the November preceding the calendar year in which such distribution
is made or commences, and the mortality table prescribed for purposes of section
417(e)(3)(A)(ii)(I) of the Code.

 

8



--------------------------------------------------------------------------------

Table B1

Early Retirement Service Factors

Applicable Monthly Payments to Age 65

For purposes of Schedule A, in the case of a Pension commencing after a
Participant’s Early Retirement Date but prior to his or her Schedule A Normal
Retirement Age, the following factors shall be applied to determine the
reductions applicable to the benefit accrued while a Participant is not a member
of IBEW Local Union 15 and, for purposes of Schedule B, in the case of a Pension
commencing after a Participant’s Early Retirement Date but prior to his or her
Schedule B Normal Retirement Age, the following factors shall be applied to
determine the reductions applicable to the Participant’s benefit accrued under
the PECO Plan*:

 

AGE    0      1      2      3      4      5      6      7      8      9      10
     11   50      .7200         .7225         .7250         .7275         .7300
        .7325         .7350         .7375         .7400         .7425        
.7450         .7475    51      .7500         .7525         .7550         .7575
        .7600         .7625         .7650         .7675         .7700        
.7725         .7750         .7775    52      .7800         .7825         .7850
        .7875         .7900         .7925         .7950         .7975        
.8000         .8025         .8050         .8075    53      .8100         .8125
        .8150         .8175         .8200         .8225         .8250        
.8275         .8300         .8325         .8350         .8375    54      .8400
        .8425         .8450         .8475         .8500         .8525        
.8550         .8575         .8600         .8625         .8650         .8675   
55      .8700         .8725         .8750         .8775         .8800        
.8825         .8850         .8875         .8900         .8925         .8950   
     .8975    56      .9000         .9025         .9050         .9075        
.9100         .9125         .9150         .9175         .9200         .9225   
     .9250         .9275    57      .9300         .9325         .9350        
.9375         .9400         .9425         .9450         .9475         .9500   
     .9525         .9550         .9575    58      .9600         .9617        
.9633         .9650         .9667         .9683         .9700         .9717   
     .9733         .9750         .9767         .9783    59*      .9800        
.9817         .9833         .9850         .9867         .9883         .9900   
     .9917         .9933         .9950         .9967         .9983    60     
1.0000                                    

 

* Effective January 1, 2002, for Craft, Craft/Technical, Technical Support and
Professional Support Employees with an accrued benefit under the PECO Plan,
factor shall be 1.0000 at ages 59 and above

For purposes of Schedule A, in the case of a Pension commencing after a
Participant’s Early Retirement Date but prior to his or her Schedule A Normal
Retirement Age, the following factors shall be applied to determine the
reductions applicable to the benefit accrued while the Participant is a member
of IBEW Local Union 15:

 

AGE    0      1      2      3      4      5      6      7      8      9      10
     11   50      .7900         .7925         .7950         .7975         .8000
        .8025         .8050         .8075         .8100         .8125        
.8150         .8175    51      .8200         .8225         .8250         .8275
        .8300         .8325         .8350         .8375         .8400        
.8425         .8450         .8475    52      .8500         .8525         .8550
        .8575         .8600         .8625         .8650         .8675        
.8700         .8725         .8750         .8775    53      .8800         .8825
        .8850         .8875         .8900         .8925         .8950        
.8975         .9000         .9025         .9050         .9075    54      .9100
        .9125         .9150         .9175         .9200         .9225        
.9250         .9275         .9300         .9325         .9350         .9375   
55      .9400         .9425         .9450         .9475         .9500        
.9525         .9550         .9575         .9600         .9625         .9650   
     .9675    56      .9700         .9725         .9750         .9775        
.9800         .9825         .9850         .9875         .9900         .9925   
     .9950         .9975    57      1.0000                                    



--------------------------------------------------------------------------------

Table D

Qualified Joint and Survivor Annuity Factors

 

YOUNGER (-) OR
OLDER (+) THAN
EMPLOYEE AT    AGE OF EMPLOYEE AT RETIREMENT  

RETIREMENT

   50      51      52      53      54      55      56      57      58      59  
   60      61      62      63      64      65   -20      .1334         .1432   
     .1537         .1650         .1771         .1901         .2040         .2189
        .2349         .2520         .2703         .2897         .3103        
.3322         .3554         .3799    -19      .1324         .1420         .1524
        .1636         .1756         .1884         .2022         .2169        
.2326         .2495         .2675         .2866         .3070         .3285   
     .3514         .3754    -18      .1312         .1408         .1511        
.1621         .1739         .1866         .2002         .2147         .2302   
     .2469         .2646         .2835         .3035         .3247         .3471
        .3707    -17      .1301         .1395         .1496         .1605      
  .1722         .1847         .1981         .2124         .2277         .2441   
     .2616         .2801         .2998         .3206         .3427         .3658
   -16      .1288         .1381         .1481         .1589         .1704      
  .1827         .1959         .2100         .2250         .2412         .2583   
     .2766         .2959         .3164         .3380         .3607    -15     
.1275         .1367         .1465         .1571         .1685         .1806   
     .1936         .2074         .2222         .2381         .2550         .2729
        .2918         .3119         .3331         .3553    -14      .1261      
  .1351         .1448         .1553         .1664         .1784         .1911   
     .2048         .2193         .2349         .2514         .2690         .2876
        .3073         .3280         .3498    -13      .1246         .1335      
  .1431         .1533         .1643         .1761         .1886         .2020   
     .2162         .2315         .2478         .2650         .2832         .3024
        .3227         .3440    -12      .1231         .1318         .1412      
  .1513         .1621         .1736         .1859         .1990         .2130   
     .2280         .2439         .2608         .2786         .2974         .3172
        .3379    -11      .1214         .1301         .1393         .1492      
  .1598         .1711         .1831         .1960         .2097         .2244   
     .2399         .2564         .2738         .2921         .3115         .3317
   -10      .1198         .1282         .1373         .1470         .1574      
  .1684         .1802         .1928         .2062         .2206         .2358   
     .2519         .2688         .2867         .3056         .3253    -9     
.1180         .1263         .1352         .1447         .1548         .1657   
     .1772         .1895         .2026         .2166         .2315         .2472
        .2637         .2812         .2995         .3187    -8      .1162        
.1243         .1330         .1423         .1522         .1628         .1741   
     .1861         .1989         .2126         .2271         .2424         .2585
        .2755         .2933         .3120    -7      .1143         .1222        
.1307         .1398         .1495         .1599         .1709         .1826   
     .1951         .2084         .2225         .2374         .2531         .2696
        .2869         .3051    -6      .1123         .1201         .1284        
.1372         .1467         .1568         .1676         .1790         .1911   
     .2041         .2178         .2323         .2475         .2636         .2804
        .2980    -5      .1103         .1178         .1259         .1346        
.1438         .1537         .1641         .1752         .1871         .1997   
     .2130         .2271         .2419         .2575         .2738         .2909
   -4      .1082         .1155         .1234         .1319         .1409        
.1504         .1606         .1714         .1829         .1951         .2081   
     .2217         .2361         .2512         .2671         .2836    -3     
.1060         .1132         .1209         .1291         .1378         .1471   
     .1570         .1675         .1786         .1905         .2031         .2163
        .2302         .2449         .2602         .2762    -2      .1038        
.1108         .1182         .1262         .1347         .1437         .1533   
     .1635         .1743         .1858         .1980         .2108         .2243
        .2385         .2533         .2687    -1      .1015         .1083        
.1155         .1233         .1315         .1403         .1496         .1594   
     .1699         .1811         .1928         .2053         .2183         .2320
        .2463         .2612    0      .0992         .1057         .1128        
.1203         .1283         .1367         .1457         .1553         .1654   
     .1762         .1876         .1996         .2122         .2254         .2393
        .2536    + 1      .0968         .1032         .1100         .1172      
  .1250         .1332         .1419         .1511         .1609         .1713   
     .1824         .1939         .2061         .2188         .2322         .2460
   + 2      .0944         .1005         .1071         .1142         .1216      
  .1296         .1380         .1469         .1563         .1664         .1771   
     .1882         .1999         .2122         .2250         .2383    + 3     
.0919         .0979         .1042         .1110         .1182         .1259   
     .1340         .1426         .1517         .1615         .1717         .1825
        .1938         .2056         .2179         .2307    + 4      .0894      
  .0952         .1013         .1079         .1148         .1222         .1300   
     .1383         .1471         .1565         .1664         .1767         .1876
        .1989         .2107         .2230    + 5      .0869         .0925      
  .0984         .1047         .1114         .1185         .1261         .1340   
     .1425         .1515         .1610         .1709         .1813         .1922
        .2036         .2153    + 6      .0844         .0897         .0954      
  .1015         .1080         .1148         .1221         .1297         .1379   
     .1465         .1556         .1652         .1751         .1856         .1964
        .2077    + 7      .0819         .0870         .0925         .0983      
  .1045         .1111         .1181         .1254         .1332         .1415   
     .1503         .1594         .1690         .1789         .1893         .2000
   + 8      .0793         .0843         .0895         .0951         .1011      
  .1074         .1141         .1211         .1286         .1366         .1449   
     .1537         .1628         .1724         .1823         .1924    + 9     
.0768         .0815         .0866         .0920         .0977         .1037   
     .1101         .1169         .1240         .1316         .1396         .1480
        .1567         .1658         .1752         .1848    +10      .0742      
  .0788         .0836         .0888         0943         .1001         .1062   
     .1126         .1195         .1267         .1344         .1423         .1506
        .1593         .1682         .1773    +11      .0717         .0761      
  .0807         .0856         .0909         .0964         .1022         .1084   
     .1149         .1219         .1292         .1367         .1446         .1528
        .1612         .1698    +12      .0692         .0734         .0778      
  .0825         .0875         .0928         .0984         .1042         .1105   
     .1171         .1240         .1312         .1386         .1463         .1543
        .1624    +13      .0667         .0707         .0749         .0794      
  .0842         .0892         .0945         .1001         .1060         .1123   
     .1189         .1257         .1327         .1400         .1474         .1550
   +14      .0643         .0680         .0721         .0764         .0809      
  .0857         .0907         .0960         .1016         .1076         .1138   
     .1202         .1268         .1337         .1407         .1479    +15     
.0618         .0654         .0693         .0733         .0776         .0822   
     .0870         .0920         .0973         .1029         .1088         .1148
        .1210         .1274         .1341         .1408    +16      .0594      
  .0629         .0665         .0704         .0744         .0788         .0833   
     .0881         .0931         .0983         .1038         .1095         .1153
        .1214         .1276         .1340    +17      .0571         .0603      
  .0638         .0674         .0713         .0754         .0797         .0841   
     .0888         .0938         .0990         .1043         .1098         .1155
        .1214         .1275    +18      .0547         .0578         .0611      
  .0646         .0682         .0721         .0761         .0803         .0847   
     .0894         .0942         .0992         .1044         .1098         .1154
        .1212    +19      .0525         .0554         .0585         .0618      
  .0652         .0688         .0726         .0765         .0806         .0850   
     .0895         .0943         .0991         .1042         .1096         .1151
   +20      .0502         .0530         .0559         .0590         .0622      
  .0656         .0691         .0728         .0767         .0808         .0850   
     .0895         .0941         .0989         .1040         .1093   

FACTORS FOR AGE COMBINATIONS NOT SHOWN ARE COMPUTED ON THE SAME ACTUARIAL BASIS
AS THAT USED FOR COMPUTATION OF THE FACTORS STATED IN THE ABOVE TABLE. AS
PROVIDED IN SECTION 3.B. OF SCHEDULE A, 40% OF THE APPROPRIATE FACTOR PROVIDED
FOR BY THIS TABLE IS TO BE USED IN DETERMINING THE AMOUNT OF THE QUALIFIED JOINT
AND SURVIVOR ANNUITY ATTRIBUTABLE TO A PARTICIPANT’S ACCRUED FROZEN BENEFIT.



--------------------------------------------------------------------------------

Table E

Family Annuity Factors

 

AGE OF
YOUNGEST CHILD

   AGE OF EMPLOYEE AT RETIREMENT      50      51      52      53      54      55
     56      57      58      59      60      61      62      63      64      65
  20      .0012         .0014         .0016         .0018         .0020        
.0023         .0027         .0030         .0034         .0038         .0043   
     .0049         .0055         .0063         .0071         .0080    19     
.0033         .0037         .0041         .0046         .0052         .0058   
     .0065         .0072         .0081         .0090         .0102         .0114
        .0128         .0143         .0161         .0181    18      .0055        
.0061         .0068         .0076         .0084         .0094         .0104   
     .0116         .0129         .0145         .0162         .0181         .0203
        .0227         .0255         .0287    17      .0078         .0086        
.0096         .0106         .0118         .0131         .0146         .0162   
     .0180         .0201         .0225         .0252         .0282         .0315
        .0354         .0398    16      .0101         .0112         .0124        
.0138         .0153         .0170         .0188         .0209         .0233   
     .0260         .0291         .0325         .0364         .0408         .0458
        .0514    15      .0126         .0139         .0153         .0170        
.0189         .0209         .0233         .0259         .0288         .0322   
     .0360         .0402         .0450         .0504         .0565         .0634
   14      .0151         .0166         .0184         .0204         .0226        
.0251         .0279         .0310         .0345         .0386         .0431   
     .0482         .0540         .0604         .0677         .0758    13     
.0176         .0195         .0215         .0238         .0264         .0294   
     .0326         .0363         .0405         .0452         .0505         .0565
        .0632         .0708         .0792         .0886    12      .0203        
.0224         .0247         .0274         .0304         .0338         .0376   
     .0418         .0466         .0521         .0582         .0651         .0728
        .0815         .0911         .1016    11      .0230         .0254        
.0281         `.0311         .0346         .0384         .0427         .0475   
     .0530         .0592         .0662         .0740         .0827         .0924
        .1032         .1149    10      .0258         .0285         .0315        
.0350         .0388         .0431         .0480         .0534         .0596   
     .0666         .0744         .0832         .0929         .1036         .1154
        .1284    9      .0287         .0317         .0351         .0389        
.0432         .0480         .0534         .0595         .0664         .0742   
     .0828         .0925         .1032         .1149         .1279         .1419
   8      .0316         .0350         .0387         .0430         .0477        
.0531         .0591         .0658         .0734         .0819         .0915   
     .1020         .1136         .1264         .1404         .1556    7     
.0347         .0383         .0425         .0471         .0524         .0583   
     .0649         .0722         .0805         .0899         .1002         .1116
        .1241         .1379         .1530         .1694    6      .0378        
.0418         .0463         .0514         .0572         .0636         .0708   
     .0788         .0878         .0979         .1090         .1213         .1347
        .1495         .1656         .1831    5      .0410         .0454        
.0503         .0559         .0621         .0691         .0768         .0855   
     .0952         .1060         .1179         .1310         .1453         .1611
        .1782         .1969    4      .0443         .0490         .0544        
.0604         .0671         .0746         .0830         .0923         .1027   
     .1142         .1268         .1407         .1559         .1726         .1908
        .2105    3      .0476         .0528         .0585         .0650        
.0722         .0803         .0892         .0991         .1101         .1223   
     .1357         .1504         .1669         .1841         .2032         .2240
   2      .0511         .0566         .0628         .0697         .0774        
.0860         .0955         .1060         .1176         .1305         .1446   
     .1601         .1770         .1954         .2155         .2372    1     
.0546         .0605         .0671         .0745         .0826         .0917   
     .1018         .1128         .1251         .1386         .1534         .1696
        .1873         .2066         .2275         .2501   

FACTORS FOR AGE COMPUTATIONS NOT SHOWN ARE COMPUTED ON THE SAME ACTUARIAL BASIS
AS THAT USED FOR COMPUTATION OF THE FACTORS STATED IN THE ABOVE TABLE. AS
PROVIDED IN SECTION 4.B. OF SCHEDULE A, 100% OF THE APPROPRIATE FACTOR PROVIDED
FOR BY THIS TABLE IS TO BE USED IN DETERMINING THE AMOUNT OF THE FAMILY ANNUITY
ATTRIBUTABLE TO A PARTICIPANT’S ACCRUED FROZEN BENEFIT.



--------------------------------------------------------------------------------

Table F

Deferred Vesting Schedule

 

AGE AT    AGE THAT VESTED BENEFITS BEGIN  

TERMINATION

   50     51     52     53     54     55     56     57     58     59     60   49
     70.0 %      73.0 %      76.0 %      79.0 %      82.0 %      85.0 %     
88.0 %      91.0 %      94.0 %      97.0 %      100 %  48      69.0 %      72.1
%      75.2 %      78.3 %      81.4 %      84.5 %      87.6 %      90.7 %     
93.8 %      96.9 %      100 %  47      68.0 %      71.2 %      74.4 %      77.6
%      80.8 %      84.0 %      87.2 %      90.4 %      93.6 %      96.8 %     
100 %  46      67.0 %      70.3 %      73.6 %      76.9 %      80.2 %      83.5
%      86.8 %      90.1 %      93.4 %      96.7 %      100 %  45      66.0 %   
  69.4 %      72.8 %      76.2 %      79.6 %      83.0 %      86.4 %      89.8
%      93.2 %      96.6 %      100 %  44      65.0 %      68.5 %      72.0 %   
  75.5 %      79.0 %      82.5 %      86.0 %      89.5 %      93.0 %      96.5
%      100 %  43      64.0 %      67.6 %      71.2 %      74.8 %      78.4 %   
  82.0 %      85.6 %      89.2 %      92.8 %      96.4 %      100 %  42     
63.0 %      66.7 %      70.4 %      74.1 %      77.8 %      81.5 %      85.2 % 
    88.9 %      92.6 %      96.3 %      100 %  41      62.0 %      65.8 %     
69.6 %      73.4 %      77.2 %      81.0 %      84.8 %      88.6 %      92.4 % 
    96.2 %      100 %  40      61.0 %      64.9 %      68.8 %      72.7 %     
76.6 %      80.5 %      84.4 %      88.3 %      92.2 %      96.1 %      100 % 
39      60.0 %      64.0 %      68.0 %      72.0 %      76.0 %      80.0 %     
84.0 %      88.0 %      92.0 %      96.0 %      100 %  38      59.0 %      63.1
%      67.2 %      71.3 %      75.4 %      79.5 %      83.6 %      87.7 %     
91.8 %      95.9 %      100 %  37      58.0 %      62.2 %      66.4 %      70.6
%      74.8 %      79.0 %      83.2 %      87.4 %      91.6 %      95.8 %     
100 %  36      57.0 %      61.3 %      65.6 %      69.9 %      74.2 %      78.5
%      82.8 %      87.1 %      91.4 %      95.7 %      100 %  35      56.0 %   
  60.4 %      64.8 %      69.2 %      73.6 %      78.0 %      82.4 %      86.8
%      91.2 %      95.6 %      100 %  34      55.0 %      59.5 %      64.0 %   
  68.5 %      73.0 %      77.5 %      82.0 %      86.5 %      91.0 %      95.5
%      100 %  33      54.0 %      58.6 %      63.2 %      67.8 %      72.4 %   
  77.0 %      81.6 %      86.2 %      90.8 %      95.4 %      100 %  32     
53.0 %      57.7 %      62.4 %      67.1 %      71.8 %      76.5 %      81.2 % 
    85.9 %      90.6 %      95.3 %      100 %  31      52.0 %      56.8 %     
61.6 %      66.4 %      71.2 %      76.0 %      80.8 %      85.6 %      90.4 % 
    95.2 %      100 %  30      51.0 %      55.9 %      60.8 %      65.7 %     
70.6 %      75.5 %      80.4 %      85.3 %      90.2 %      95.1 %      100 % 
29      50.0 %      55.0 %      60.0 %      65.0 %      70.0 %      75.0 %     
80.0 %      85.0 %      90.0 %      95.0 %      100 %  28      49.0 %      54.1
%      59.2 %      64.3 %      69.4 %      74.5 %      79.6 %      84.7 %     
89.8 %      94.9 %      100 %  27      48.0 %      53.2 %      58.4 %      63.6
%      68.8 %      74.0 %      79.2 %      84.4 %      89.6 %      94.8 %     
100 %  26      47.0 %      52.3 %      57.6 %      62.9 %      68.2 %      73.5
%      78.8 %      84.1 %      89.4 %      94.7 %      100 %  25      46.0 %   
  51.4 %      56.8 %      62.2 %      67.6 %      73.0 %      78.4 %      83.8
%      89.2 %      94.6 %      100 %  24      45.0 %      50.5 %      56.0 %   
  61.5 %      67.0 %      72.5 %      78.0 %      83.5 %      89.0 %      94.5
%      100 %  23      44.0 %      49.6 %      55.2 %      60.8 %      66.4 %   
  72.0 %      77.6 %      83.2 %      88.8 %      94.4 %      100 %  22     
43.0 %      48.7 %      54.4 %      60.1 %      65.8 %      71.5 %      77.2 % 
    82.9 %      88.6 %      94.3 %      100 %  21      42.0 %      47.8 %     
53.6 %      59.4 %      65.2 %      71.0 %      76.8 %      82.6 %      88.4 % 
    94.2 %      100 %  20      41.0 %      46.9 %      52.8 %      58.7 %     
64.6 %      70.5 %      76.4 %      82.3 %      88.2 %      94.1 %      100 % 

 

NOTE:    EMPLOYEES MUST HAVE 5 YEARS OF SERVICE TO QUALIFY FOR VESTING   

SCHEDULE INDICATES PERCENTAGE OF VESTED BENEFIT PAYABLE

INTERPOLATION WILL BE MADE TO THE NEAREST MONTH



--------------------------------------------------------------------------------

SCHEDULE B

PROVISIONS APPLICABLE TO

ACCRUED FROZEN BENEFIT

UNDER THE SERVICE ANNUITY PLAN

OF PECO ENERGY COMPANY

 

1. APPLICATION

This Schedule shall apply only to a Participant who elects to participate in the
Plan pursuant to Section 3.1(b) of the Plan (relating to eligibility for
participation for employees other than new hires) or Section 9.1 of the Plan
(relating to recommencement of employment by terminated employee) and whose
accrued benefit under the PECO Plan is transferred to the Plan pursuant to
Section 3.1(c) of the Plan (relating to transfer of benefits and assets to Plan)
or Section 9.1 of the Plan. The provisions of this Schedule shall govern with
respect to all matters relating to such a Participant’s Accrued Frozen Benefit.

 

2. DEFINED TERMS

For purposes of this Schedule B, capitalized terms used herein shall have their
respective meanings set forth in the Plan, except that the following words and
phrases shall have the following respective meanings when capitalized unless the
context clearly indicates otherwise:

A. Accrued Frozen Benefit. The amount payable with respect to a Participant’s
accrued benefit under the PECO Plan determined as of December 31, 2001
commencing on the first day of the month coinciding with or next following a
Participant’s Schedule B Normal Retirement Age, determined as if such amount
were payable in the form of a single life annuity for the life of the
Participant.

B. Benefit Years. For periods prior to January 1, 2002, a Participant’s Benefit
Years includes the Participant’s “benefit years” as of the date he or she
becomes a Participant, determined in accordance with the provisions of the PECO
Plan as in effect on December 31, 2001. For the Participant’s 12 month “benefit
accrual computation period” (as defined in the PECO Plan) that ends during the
2002 Plan Year, the greater of (i) the Vesting Service, for such period,
determined pursuant to subdivision (45) of Article 2 of the Plan (relating to
definition of Vesting Service) and (ii) the “benefit years”, for such period,
determined pursuant to the terms of the PECO Plan as in

 

1



--------------------------------------------------------------------------------

effect on December 31, 2001. For periods after the 12 month period described in
the preceding sentence, a Participant’s Benefit Years shall equal his or her
Vesting Service for such periods.

C. Early Retirement Date. The date on which a Participant completes at least ten
years of Vesting Service and attains at least age 50.

D. Schedule B Actuarial Factors. An interest rate assumption of seven percent
and a mortality assumption of the TPF&C mortality table in effect as of the date
a determination hereunder occurs set back one year for participants and five
years for beneficiaries.

E. Schedule B Normal Retirement Age. A Participant’s 65th birthday.

 

3. SPECIAL RULES REGARDING COMPUTATION OF BENEFIT

A. Factors to Calculate Pension Paid Before Schedule B Normal Retirement Age

 

  1. Pension Starting Date on or After Early Retirement Date and Prior to
Schedule B Normal Retirement Age. The Pension attributable to the Accrued Frozen
Benefit of a Participant whose Termination of Employment occurs on or after his
or her Early Retirement Date and whose Pension commences prior to his or her
Schedule B Normal Retirement Age shall be computed by multiplying such
Participant’s Accrued Frozen Benefit by the applicable factor from Table B-1.

 

  2. Pension Starting Date After Attainment of Age 50 but Prior to Early
Retirement Date. The Pension attributable to the Accrued Frozen Benefit of a
Participant whose Pension Starting Date occurs on or after such Participant’s
attainment of age 50 but prior to such Participant’s attainment of his or her
Early Retirement Date and whose Pension commences prior to his or her Schedule B
Normal Retirement Age shall be computed by multiplying such Participant’s
Accrued Frozen Benefit by the applicable factor from Table G.

 

  3. Pension Starting Date Prior to Attainment of Age 50. The amount determined
by actuarially reducing the Participant’s Accrued Frozen Benefit using the
factors in Table G to reduce the Accrued Frozen Benefit from age 65 to age 50
and using the Schedule B Actuarial Factors to reduce the Accrued Frozen Benefit
from age 50 to the Participant’s Pension Starting Date.

 

2



--------------------------------------------------------------------------------

B. Lump Sum Value. If a Participant elects to receive his or her Accrued Frozen
Benefit in the form of a lump sum distribution as described in Option 2 of
Section 7.2(c) of the Plan, the amount of the lump sum attributable to the
Participant’s Accrued Frozen Benefit shall be the greater of:

 

  1. the actuarial equivalent of the Participant’s Accrued Frozen Benefit using
the Schedule B Actuarial Factors, and

 

  2. an amount equal to the present value of the Participant’s Accrued Frozen
Benefit determined as of December 31, 2001 using a 6.5% discount rate and the
1983 Group Annuity (unisex) Mortality Table (50% male, 50% female), assuming the
Accrued Frozen Benefit otherwise payable at the Schedule B Normal Retirement Age
would commence at the later of the Participant’s attained age at December 31,
2001 or age 60 (or, effective January 1, 2002, age 59 for Craft,
Craft/Technical, Technical Support and Professional Support Employees with an
Accrued Frozen Benefit) and credited with 6.5% for each Plan Year subsequent to
December 31, 2001 during which the Participant is a Participant, whether or not
such Participant is an Eligible Employee during such Plan Year.

 

4. OPTIONAL FORMS OF BENEFIT PAYABLE UPON RETIREMENT

In lieu of the optional forms of benefit available under Section 7.2(c) of the
Plan, a Participant may elect to have the portion of his or her Accrued Benefit
attributable to his or her Accrued Frozen Benefit paid in the following form,
subject to Section 7.4 (relating to election and waiver procedures):

 

  A. Contingent Annuity Option: A Participant (each, an “Eligible Participant”)
who has a Termination of Employment after he or she (1) has completed at least
14 Benefit Years, or (2) has attained age 65 and has completed at least 5
Benefit Years, or (3) has attained his or her Early Retirement Date may elect a
contingent annuity option under which the Participant may designate a percentage
equal to 25%, 50%, 75% or 100% of his or her Pension to be paid upon his or her
death to a contingent Beneficiary designated by such Participant. The annuity
otherwise payable to a Participant electing a Contingent Annuity Option or to
his or her contingent Beneficiary will be actuarially reduced using the Schedule
B Actuarial Factors to reflect the payments which may become payable to the
Beneficiary. Notwithstanding the preceding sentence, if the Participant’s Spouse
is designated as the contingent Beneficiary, the actuarial reduction will not
reflect the cost of a joint and survivor annuity option providing a survivor
annuity to the Participant’s Spouse of

 

3



--------------------------------------------------------------------------------

 

(1) 50% of the amount payable to the Participant, if a 50%, 75% or 100%
contingent annuity option is elected, or (2) 25% of the amount payable to the
Participant, if a 25% contingent annuity option is elected; provided, however,
that the subsidy described in this sentence shall not apply to a former spouse
who is to be treated as a Participant’s spouse pursuant to a qualified domestic
relations order, unless the qualified domestic relations order specifically
provides that such subsidy applies to the former spouse. If the contingent
Beneficiary is other than the Spouse, the percentage payable to the contingent
Beneficiary after the Participant’s death may not exceed the applicable
percentage from Appendix B. The contingent annuity option of an electing
Participant who has a Termination of Employment before he or she attains his or
her Early Retirement Date shall be canceled.

 

4



--------------------------------------------------------------------------------

APPENDIX B

MINIMUM DISTRIBUTION INCIDENTAL BENEFIT TABLE

 

Excess if Age of Participant
over Age of Beneficiary    Applicable
Percentage

10 years or less

   100%

11

   96%

12

   93%

13

   90%

14

   87%

15

   84%

16

   82%

17

   79%

18

   77%

19

   75%

20

   73%

21

   72%

22

   70%

23

   68%

24

   67%

25

   66%

26

   64%

27

   63%

28

   62%

29

   61%

30

   60%

31

   59%

32

   59%

33

   58%

34

   57%

35

   56%

36

   56%

37

   55%

38

   55%

39

   54%

40

   54%

41

   53%

42

   53%

43

   53%

44 and greater

   52%

 

5



--------------------------------------------------------------------------------

Table G

Reduction Factors Applicable to Accrued Frozen Benefit under Schedule B

For Pension Starting Date on or after Age 50 and before Early Retirement Age*

Months

 

Age

   0      1      2      3      4      5      6      7      8      9      10     
11   50      0.235         0.237         0.239         0.240         0.242      
  0.244         0.246         0.247         0.249         0.251         0.253   
     0.254    51      0.256         0.258         0.260         0.262        
0.264         0.266         0.268         0.269         0.271         0.273   
     0.275         0.277    52      0.279         0.281         0.283        
0.286         0.288         0.290         0.292         0.294         0.296   
     0.299         0.301         0.303    53      0.305         0.307        
0.310         0.312         0.314         0.317         0.319         0.321   
     0.324         0.326         0.328         0.331    54      0.333        
0.336         0.338         0.341         0.344         0.346         0.349   
     0.352         0.354         0.357         0.360         0.362    55     
0.365         0.368         0.371         0.374         0.377         0.380   
     0.383         0.385         0.388         0.391         0.394         0.397
   56      0.400         0.403         0.407         0.410         0.413        
0.417         0.420         0.423         0.427         0.430         0.433   
     0.437    57      0.440         0.444         0.447         0.451        
0.455         0.458         0.462         0.466         0.469         0.473   
     0.477         0.480    58      0.484         0.488         0.492        
0.496         0.500         0.504         0.509         0.513         0.517   
     0.521         0.525         0.529    59      0.533         0.538        
0.542         0.547         0.552         0.556         0.561         0.566   
     0.570         0.575         0.580         0.584    60      0.589        
0.594         0.599         0.605         0.610         0.615         0.620   
     0.625         0.630         0.636         0.641         0.646    61     
0.651         0.657         0.663         0.669         0.675         0.681   
     0.687         0.692         0.698         0.704         0.710         0.716
   62      0.722         0.729         0.736         0.742         0.749        
0.756         0.763         0.769         0.776         0.783         0.790   
     0.796    63      0.803         0.811         0.818         0.826        
0.834         0.841         0.849         0.857         0.864         0.872   
     0.880         0.887    64      0.895         0.904         0.913        
0.921         0.930         0.939         0.948         0.956         0.965   
     0.974         0.983         0.991    65 and Over      1.000         1.000
        1.000         1.000         1.000         1.000         1.000        
1.000         1.000         1.000         1.000         1.000   

 

* Factors above are to be multiplied by the Frozen Accrued Benefit applicable to
Schedule B. The Basis for the above Factors is the 1971 TPF&C Projection
Mortality Table for Males with 1-Year Setback, and 7.00% Interest.



--------------------------------------------------------------------------------

SCHEDULE C

PROVISIONS APPLICABLE TO

ACCRUED FROZEN BENEFIT

UNDER THE CASH BALANCE PROVISIONS

OF THE TXU RETIREMENT PLAN

 

1. APPLICATION

This Schedule C shall apply only to a Participant who, immediately prior to
becoming a Participant, was a participant in the TXU Retirement Plan (the “TXU
Plan”). The provisions of this Schedule C shall govern with respect to all
matters relating to such a Participant’s Cash Balance Account that is
attributable to the Participant’s accrued benefit under the TXU Plan.

 

2. DEFINED TERMS

For purposes of this Schedule C, capitalized terms used herein shall have their
respective meanings set forth in the Plan, except that the following words and
phrases shall have the following respective meanings when capitalized unless the
context clearly indicates otherwise:

 

  A. Accrued Frozen Benefit. The amount payable with respect to a Participant’s
accrued benefit under the TXU Plan determined as of the date such Participant
became a Participant commencing on the first day of the month coinciding with or
next following a Participant’s Schedule C Normal Retirement Age, determined as
if such amount were payable in the form of a single life annuity for the life of
the Participant.

 

  B.

Accredited Service. A Participant’s Accredited Service includes the
Participant’s “Accredited Service” as of the date he or she becomes a
Participant, determined in accordance with the provisions of the TXU Plan as in
effect on such date, and the number of years and full calendar months of service
beginning on the date the Participant becomes a Participant and ending on the
Participant’s Severance from Service Date (as defined below) but not to exceed,
in the aggregate, a maximum of 40 years. A Participant’s Severance from Service
is the earlier of the first day of the month coincident with or next following
the date on which an Employee quits, retires or is discharged or dies, or the
first day of the month coincident with or next following the first anniversary
of the first day of absence for any other reason. Severance from Service shall
not occur if an Employee leaves the employ of an Employer and is eligible for
disability benefits as defined in and determined under the TXU Corp. Employee
Long-Term Disability Income Plan (or any successor plan), so long as such
Employee remains eligible for disability benefits. Accredited Service shall not
include any Period of Service for which the Accrued Frozen Benefit has been
settled by a cash payment, unless, within the latter of: (a) 5 years of
reemployment, or (b) 5 consecutive one-year breaks in service, the full cash
payment is repaid together with interest at the annual compound rate of interest
as may be specified by law from the date of the cash payment to the date of
repayment.

 

C-1



--------------------------------------------------------------------------------

  C. Earlier Than Normal Retirement Date. The date on which a Participant
attains age 55 and completes at least 15 years of Accredited Service.

 

  D. Schedule C Actuarial Factors. With respect to the computation of lump sum
benefit payments, the mortality table prescribed in Revenue Ruling 2001-62 and
an interest rate equal to the annual rate on 30-year U.S. Treasury securities
for the month of November prior to the Plan Year for which the lump sum payment
is being determined. With respect to the computation of monthly benefit
payments, a unisex rate taken from the 1983 Group Annuity Mortality Table
weighted to reflect a fixed blend of 85% males and 15% females and interest rate
equal to 8%.

 

  E. Schedule C Normal Retirement Age. Age 65.

 

3. SPECIAL RULES REGARDING COMPUTATION OF BENEFIT

 

  A. Factors to Calculate Pension Paid Before Schedule C Normal Retirement Age

 

  1. Pension Starting Date on or After the Earlier Than Normal Retirement Date
and Attainment of Age 62, but Prior to Schedule C Normal Retirement Age. The
Pension attributable to the Accrued Frozen Benefit of a Participant whose
Termination of Employment occurs on or after his or her Earlier Than Normal
Retirement Date and whose Pension commences after his or her attainment of age
62, but prior to his or her Schedule C Normal Retirement Age shall be such
Participant’s Accrued Frozen Benefit without any actuarial reduction.

 

  2.

Pension Starting Date on or After the Earlier Than Normal Retirement Date and
Prior to Attainment of Age 62. The Pension attributable to the Accrued Frozen
Benefit of a Participant whose Termination of Employment occurs on or after his
or her Earlier Than Normal Retirement Date and whose Pension commences before
his or her attainment of age 62 shall be such Participant’s Accrued Frozen
Benefit reduced at the annual rate of 4% for each of the years and full calendar
months (taken as twelfths of a year) by which his Earlier Than Normal Retirement
Date precedes the first day of the month coincident with or next following his
62nd birthday.

 

  3. Pension Starting Date Prior to the Earlier Than Normal Retirement Date. The
Pension attributable to the Accrued Frozen Benefit of a Participant whose
Termination of Employment occurs prior to his or her Earlier than Normal
Retirement Date shall be the Participant’s Accrued Frozen Benefit reduced at the
annual rate of 4% for each of the years and full calendar months (taken as
twelfths of a year) to the greater of his age as of his Pension Starting Date or
age 55 and further reduced (if applicable) on an actuarial basis from age 55 to
the Participant’s Pension Starting Date.

 

  B.

Lump Sum Value. If a Participant elects to receive his or her Accrued Frozen
Benefit in the form of a lump sum distribution as described in Option 2 of
Section

 

C-2



--------------------------------------------------------------------------------

 

7.2(c) of the Plan, the amount of the lump sum attributable to the Participant’s
Accrued Frozen Benefit shall be the greater of:

 

  1. the lump sum actuarial equivalent of the Participant’s Accrued Frozen
Benefit determined using the Schedule C Actuarial Factors, and

 

  2. an amount equal to the present value of the Participant’s Accrued Frozen
Benefit determined as the date the Participant became a Participant in the Plan
using a 6.75% discount rate and the 1983 Group Annuity (unisex) Mortality Table
(50% male, 50% female). assuming the Accrued Frozen Benefit otherwise payable at
the Schedule C Normal Retirement Age would commence at the later of the
Participant’s attained age as of the date the Participant became a Participant
in the Plan or age 62.

 

4. OPTIONAL FORMS OF BENEFIT PAYABLE UPON RETIREMENT

In lieu of the forms of benefit available under Section 7.2 of the Plan, a
Participant may elect to have the portion of his or her Accrued Benefit
attributable to his or her Accrued Frozen Benefit paid in the following forms,
subject to Section 7.4 (relating to election and waiver procedures):

 

  A. Ten- Year Certain Option: A Participant may elect to receive his or her
Accrued Frozen Benefit in the form of a reduced amount which is the Actuarial
Equivalent, determined using the Schedule C Actuarial Assumptions, of his or her
Accrued Frozen Benefit during his or her lifetime and, in the event of the
Participant’s death prior to the expiration of ten years following his or her
Pension Starting Date, such Accrued Frozen Benefit shall continue for any
unexpired portion of such ten-year period to his designated Beneficiary or
Beneficiaries. Subject to Section 7.4, the Participant shall have the right to
change or redesignate his or her Beneficiary or successive Beneficiaries at any
time prior to the expiration of the ten-year period described above. If the
Beneficiary or successive Beneficiaries shall survive the retired Participant
but die prior to the expiration of the ten-year period described above, the
commuted value of the remaining payments due the Beneficiaries shall be paid to
the estate of such Beneficiaries. If the Participant shall die within the
ten-year period described above without any surviving designated Beneficiary,
the commuted value of the payments which would otherwise have been paid during
the remaining portion of said ten-year period shall be paid by the Trustee at
the direction of the Administrator (i) to the surviving Spouse of such deceased
Participant, if any, or (ii) if there shall be no surviving Spouse, to the
surviving children of such deceased Participant, if any, in equal shares, or
(iii) if there shall be no surviving Spouse or surviving children, to the
executor or administrator of the estate of such deceased Participant, or (iv) if
no executor or administrator shall have been appointed for the estate of such
deceased Participant within six months following the date of the Participant’s
death, in equal shares to the person or persons who would be entitled under the
intestate succession laws of the state of the Participant’s domicile to receive
the Participant’s personal estate.

 

  B.

Social Security Adjustment Option: A Participant whose Pension Starting Date
occurs after his or her Earlier Than Normal Retirement Date and prior to his or
her

 

C-3



--------------------------------------------------------------------------------

 

attainment of age 62 may elect, at any time prior to his or Earlier Than Normal
Retirement Date, to have the amount of his or her Accrued Frozen Benefit
increased during the period prior to becoming eligible to receive monthly
benefits under the Social Security Act, and decreased during the period after
becoming eligible to receive monthly benefits under the Social Security Act, so
as to provide for the Participant an essentially uniform total retirement
benefit composed of his Accrued Frozen Benefit and monthly benefits under the
Social Security Act. For purposes of this optional form of benefit, the monthly
benefits under the Social Security Act shall mean the old age insurance benefit
that a Participant might be entitled to receive at the earliest age the
Participant will be eligible to begin receiving monthly benefit under the Social
Security Act as of the date he or she elects this optional form of benefit and
the Accrued Frozen Benefit shall not be adjusted because of any subsequent
change in the actual monthly benefits received under the Social Security Act. If
the Participant elects the Social Security Adjustment Option, his or her Accrued
Frozen Benefit shall be the greater of (i) the Accrued Frozen Benefit reduced as
described in Paragraph 3.A.2 of this Schedule C and applying the Schedule C
Actuarial Assumptions for computing monthly benefit payments; and (ii) the
Accrued Frozen Benefit actuarially reduced to the Participant’s age at
retirement and converted to the Social Security Adjustment Option applying the
Schedule C Actuarial Assumptions for calculating lump sum benefit payments.

 

C-4